 



EXHIBIT 10.1
CREDIT AGREEMENT
Dated as of March 28, 2008
          This Credit Agreement (this “Agreement”) is entered into as of the
date first written above among HILLENBRAND INDUSTRIES, INC. (to be renamed
Hill-Rom Holdings, Inc. after the Spin Transaction referenced below), an Indiana
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) and issuers of letters of credit
(“Initial Issuing Banks”) listed on Schedule I hereto, and CITIBANK, N.A.
(“Citibank”), as agent (the “Agent”) for the Lenders (as hereinafter defined).
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at Two Penns Way, New Castle, Delaware 19720, Account
No. 36852248, Attention: Bank Loan Syndications, or such other account of the
Agent as is designated in writing from time to time by the Agent to the Borrower
and the Lenders for such purpose.
     “Airport Access and Use Agreement” means that certain Airport Access and
Use Agreement dated on or about March 21, 2008 by and between Hill-Rom and
Batesville Services.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means as of any date, for Base Rate Advances, 0.00% per
annum and, for Eurodollar Rate Advances, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 



--------------------------------------------------------------------------------



 



          Applicable     Margin for Public Debt Rating   Eurodollar S&P/Moody’s
  Rate Advances
Level 1
A- or A3 or above
  0.240%
Level 2
BBB+ or Baa1
  0.320%
Level 3
BBB or Baa2
  0.375%
Level 4
BBB- or Baa3
  0.500%
Level 5
BB+ or Ba1
  0.700%
Level 6
Lower than Level 5
  0.875%

     “Applicable Percentage” means, as of any date a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

      Public Debt Rating   Applicable S&P/Moody’s   Percentage
Level 1
A- or A3 or above
  0.060%
Level 2
BBB+ or Baa1
  0.080%
Level 3
BBB or Baa2
  0.125%
Level 4
BBB- or Baa3
  0.150%
Level 5
BB+ or Ba1
  0.200%
Level 6
Lower than Level 5
  0.250%

     “Applicable Utilization Fee” means, as of any date that the aggregate
principal amount of the Advances plus the aggregate Available Amount of the
Letters of Credit outstanding exceed 50% of the aggregate Revolving Credit
Commitments, a percentage per annum determined by reference to the Public Debt
Rating in effect on such date as set forth below:

      Public Debt Rating   Applicable S&P/Moody’s   Utilization Fee
Level 1
A- or A3 or above
  0.050%
Level 2
BBB+ or Baa1
  0.050%
Level 3
BBB or Baa2
  0.050%
Level 4
BBB- or Baa3
  0.050%
Level 5
BB+ or Ba1
  0.050%
Level 6
Lower than Level 5
  0.075%

2



--------------------------------------------------------------------------------



 



     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assuming Lender” has the meaning specified in Section 2.18(d).
     “Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).
     “Attributable Indebtedness” means, on any date, in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries as filed in the 10-K filing with the SEC
for the year ended September 30, 2007, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such fiscal
year of the Borrower and its Subsidiaries, including the notes thereto.
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Bankruptcy Law” means any proceeding of the type referred to in Section
6.01(e) or Title 11, U.S. Code, or any similar foreign, federal or state law for
the relief of debtors.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate; and
     (b) 1/2 of one percent per annum above the Federal Funds Rate.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
     “Batesville Services” means Batesville Services, Inc., an Indiana
corporation.
     “BHI” means Batesville Holdings, Inc., an Indiana corporation (to be
renamed Hillenbrand, Inc. in connection with the Spin Transaction).
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders.
     “Borrowing Minimum” means $10,000,000.
     “Borrowing Multiple” means $1,000,000.

3



--------------------------------------------------------------------------------



 



     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
     “Change of Control” means, with respect to any Person, an event or series
of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any such Person and
its subsidiaries, any employee benefit plan of such Person or its subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) other than any member or members of
the Hillenbrand Family Group becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease (other than by reason of death or disability) to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).
For purposes of determining whether a Change of Control has occurred under this
clause (b) for any period beginning on the Effective Date and ending on the one
year anniversary of the Effective Date, the members of the Borrower’s Board of
Directors on the first day of such period shall be deemed to be the members of
such board after giving effect to the Spin Transaction on the Effective Date.
     “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
     “Commitment Date” has the meaning specified in Section 2.18(b).
     “Commitment Increase” has the meaning specified in Section 2.18(a).
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consenting Lender” has the meaning specified in Section 2.19(b).

4



--------------------------------------------------------------------------------



 



     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Disclosed Litigation” has the meaning specified in Section 3.01(b).
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Distribution Agreement” means that certain Distribution Agreement dated as
of March 14, 2008 between the Borrower and BHI pursuant to which the Spin
Transaction will be consummated.
     “Dollars” and the “$” sign each means lawful currency of the United States
of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.
     “EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense and (d)
amortization expense, in each case determined in accordance with GAAP for such
period.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.07, the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that neither the Borrower
nor an Affiliate of the Borrower shall qualify as an Eligible Assignee.
     “Environmental Law” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

5



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the existence
of an Unfunded Pension Liability or (g) the conditions for imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any Plan or a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA).
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum) appearing
on Reuters LIBOR01 Page (or any successor page) as the London interbank offered
rate for deposits in Dollars at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in Dollars are offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such

6



--------------------------------------------------------------------------------



 



Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period. If
the Reuters LIBOR01 Page (or any successor page) is unavailable, the Eurodollar
Rate for any Interest Period for each Eurodollar Rate Advance comprising part of
the same Borrowing shall be determined by the Agent on the basis of applicable
rates furnished to and received by the Agent from one or more Reference Banks
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.08.
     “Eurodollar Rate Advance” means a Advance that bears interest as provided
in Section 2.07(a)(ii).
     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Extension Date” has the meaning specified in Section 2.19(b).
     “Farm Agreement” means that certain Tenants in Common Agreement dated on or
about March 21, 2008 between Hill-Rom Company, Inc., an Indiana corporation, and
BCC JAWACDAH Holdings, LLC, an Indiana limited liability company.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Fee Letters” means (a) the fee letter between the Borrower and Citigroup
Global Markets Inc. dated February 15, 2008 and (b) the fee letter among the
Borrower and Bank of America, N.A. and Banc of America Securities LLC dated
February 15, 2008.
     “GAAP” has the meaning specified in Section 1.03.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

7



--------------------------------------------------------------------------------



 



     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
     “Guaranteed Obligations” has the meaning specified in Section 7.01.
     “Guarantors” means the Subsidiaries of the Borrower listed on Schedule II
hereto and each other Subsidiary of the Borrower that shall be required to
execute and deliver a guaranty pursuant to Section 5.01(k).
     “Guaranty” means the guaranty of the Guarantors set forth in Article VII,
together with each other guaranty and guaranty supplement delivered pursuant to
Section 5.01(k), in each case as amended, amended and restated, modified or
otherwise supplemented.
     “Guaranty Supplement” has the meaning specified in Section 7.05.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hillenbrand Family Group” means the descendants of John A. Hillenbrand and
members of such descendants’ families and trusts for the benefit of such
Persons.
     “Hill-Rom” means Hill-Rom Inc., an Indiana corporation.
     “Increase Date” has the meaning specified in Section 2.18(a).
     “Increasing Lender” has the meaning specified in Section 2.18(b).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, but only to the extent included as
indebtedness or liabilities in accordance with GAAP:

8



--------------------------------------------------------------------------------



 



     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
unreimbursed payments made under letters of credit (including standby and
commercial), bankers’ acceptances and bank guaranties;
     (c) net obligations of such Person under any Swap Contract pertaining to
interest rates;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases; and
     (g) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other limited
liability entity) in which such Person is a general partner or a joint venturer,
unless such Indebtedness is expressly made non-recourse to such Person. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of any
capital lease as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Information” has the meaning specified in Section 9.08.
     “Information Memorandum” means the information memorandum dated
February 20, 2008 used by the Agent in connection with the syndication of the
Commitments.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, and subject to clause (c) of this definition, nine or
twelve months or such other period as may be acceptable to the Agent and all
Lenders, as the Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:
     (a) the Borrower may not select any Interest Period that ends after the
Termination Date;

9



--------------------------------------------------------------------------------



 



     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) in the case of any such Borrowing, the Borrower shall not be entitled
to select an Interest Period having duration of nine or twelve months or such
other period as may be acceptable to the Agent and all Lenders unless, by 2:00
P.M. (New York City time) on the third Business Day prior to the first day of
such Interest Period, each Lender notifies the Agent that such Lender will be
providing funding for such Borrowing with such Interest Period (the failure of
any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by the
Borrower in the applicable Notice of Borrowing as the desired alternative to an
Interest Period of nine or twelve months or such other requested period;
     (d) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (e) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Issuance” with respect to any Letter of Credit means the issuance,
amendment, renewal or extension of such Letter of Credit.
     “Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to
which a portion of the Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 or any other Lender so long as such Eligible Assignee
or Lender expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register), for so long
as such Initial Issuing Bank, Eligible Assignee or Lender, as the case may be,
shall have a Letter of Credit Commitment.
     “Joint Ownership Agreements” means the four (4) Joint Ownership Agreements
with respect to the joint ownership of the aircraft described therein, dated on
or about March 21, 2008 by and among Hill-Rom and Batesville Services.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental

10



--------------------------------------------------------------------------------



 



Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
     “L/C Cash Deposit Account” means an interest bearing cash deposit account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.
     “L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
     “Lenders” means each Initial Lender, each Issuing Bank, each Assuming
Lender that shall become a party hereto pursuant to Section 2.18 or 2.19 and
each Person that shall become a party hereto pursuant to Section 9.07.
     “Letter of Credit” has the meaning specified in Section 2.01(b).
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and its specified Subsidiaries in (a) the Dollar amount set forth
opposite the Issuing Bank’s name on Schedule I hereto under the caption “Letter
of Credit Commitment” or (b) if such Issuing Bank has entered into one or more
Assignment and Acceptances, the Dollar amount set forth for such Issuing Bank in
the Register maintained by the Agent pursuant to Section 9.07(d) as such Issuing
Bank’s “Letter of Credit Commitment”, in each case as such amount may be reduced
prior to such time pursuant to Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
least of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time, (b) $50,000,000 and (c) the aggregate amount of the
Revolving Credit Commitments, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.
     “Loan Documents” means this Agreement, each Note, each Letter of Credit
Agreement and the Fee Letters.
     “Loan Party” means the Borrower and each Guarantor.
     “Material Adverse Change” means any material adverse change in the
operations, business or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
operations, business or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or
any Lender under this Agreement or any Note or (c) the ability of any Loan Party
to perform its obligations under this Agreement or any Note.

11



--------------------------------------------------------------------------------



 



     “Material Subsidiary” means each directly owned Subsidiary of the Borrower
either (a) having (together with its Subsidiaries) assets that constitute 5% or
more of the Consolidated assets of the Borrower and its Subsidiaries or
(b) having (together with its Subsidiaries) revenues that constitute 5% or more
of the Consolidated revenues of the Borrower and its Subsidiaries, in each case
during any of the three most recently completed fiscal years of the Borrower.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Non-Consenting Lender” has the meaning specified in Section 2.19(b).
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender to the
Borrower.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.

12



--------------------------------------------------------------------------------



 



     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
     “Post-Petition Interest” has the meaning specified in Section 7.06.
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin, the Applicable Percentage and the Applicable Utilization
Fee shall be determined by reference to the available rating; (b) if neither S&P
nor Moody’s shall have in effect a Public Debt Rating, the Applicable Margin,
the Applicable Percentage and the Applicable Utilization Fee will be set in
accordance with Level 6 under the definition of “Applicable Margin”, “Applicable
Percentage” or “Applicable Utilization Fee”, as the case may be; (c) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin, the Applicable Percentage and the Applicable Utilization Fee
shall be based upon the higher rating unless such ratings differ by two or more
levels, in which case the applicable level will be deemed to be one level above
the lower of such levels; (d) if any rating established by S&P or Moody’s shall
be changed, such change shall be effective as of the date on which such change
is first announced publicly by the rating agency making such change; and (e) if
S&P or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by S&P or Moody’s, as the case may
be.
     “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Lender’s Revolving Credit Commitment as in effect immediately
prior to such termination) and the denominator of which is the aggregate amount
of all Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).
     “Reference Banks” means Citibank, Bank of America, N.A. and JPMorgan Chase
Bank, N.A.
     “Register” has the meaning specified in Section 9.07(d).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any “reportable event”, as defined in Section 4043
of ERISA, other than an event for which the 30-day notice period has been
waived.
     “Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Revolving Credit Commitments.

13



--------------------------------------------------------------------------------



 



     “Responsible Officer” means the chief financial officer, treasurer,
assistant treasurer or any authorized Senior Vice President or Vice President of
the Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
equity interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Persons thereof).
     “Revolving Credit Commitment” means as to any Lender (a) the Dollar amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(d), as such amount may be
reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
     “Spin Transaction” means (i) the distribution of the Borrower’s entire
ownership interest in BHI through a pro-rata distribution of all of the
outstanding shares of BHI owned by the Borrower on or about the Effective Date
to the holders of the Borrower’s common stock, pursuant to the terms and subject
to the conditions set forth in the Distribution Agreement, (ii) the execution,
delivery and performance of the Distribution Agreement and the agreements
related thereto, including but not limited to the Farm Agreement, the Airport
Access and Use Agreement, the employee matters agreement, the judgment sharing
agreement, the tax sharing agreement, the shared services agreements and the
transitional services agreements and (iii) the payment of a dividend in the
amount of $250,000,000 to the Borrower by BHI on or about the Effective Date.
     “Subordinated Obligations” has the meaning specified in Section 7.06.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of the shares of securities or other interests having ordinary voting
power to elect a majority of the Board of Directors or other governing body
(irrespective of whether at the time capital stock, securities or other
interests of any other class or classes of such entity shall or might have
voting power upon the occurrence of any contingency) are at the time
beneficially owned, or the management of which

14



--------------------------------------------------------------------------------



 



is otherwise controlled, directly or indirectly, by such Person, by such Person
and one or more of its other Subsidiaries or by one or more of such Person’s
other Subsidiaries.
     “Substantially-Owned Subsidiary” means any Person at least 90% of the
capital stock or other equity interests of which are directly or indirectly
owned by the Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in subsection (a), the amount(s) determined as
the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
     “Termination Date” means the earlier of (a) March 28, 2013, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
     “Unaudited Financial Statements” means the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as filed in the 10-Q filing with the
SEC for the quarter ended December 31, 2007, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter of the Borrower and its Subsidiaries, including the notes
thereto.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
     “Unissued Letter of Credit Commitment” means, with respect to any Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of the Borrower or its specified Subsidiaries in an amount equal to the
excess of (a) the amount of its Letter of Credit

15



--------------------------------------------------------------------------------



 



Commitment over (b) the aggregate Available Amount of all Letters of Credit
issued by such Issuing Bank.
     “Unused Commitment” means, with respect to each Lender at any time,
(a) such Lender’s Revolving Credit Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Ratable Share of (A) the aggregate Available Amount of all the Letters of Credit
outstanding at such time and (B) the aggregate principal amount of all Advances
made by each Issuing Bank pursuant to Section 2.03(c) that have not been ratably
funded by such Lender and outstanding at such time.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e) (“GAAP”).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances and Letters of Credit. (a) The Advances.
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Advances to the Borrower from time to time on any Business Day during
the period from the Effective Date until the Termination Date applicable to such
Lender in an amount not to exceed such Lender’s Unused Commitment. Each
Borrowing shall be in an amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof and shall consist of Advances of the same
Type and in the same currency made on the same day by the Lenders ratably
according to their respective Revolving Credit Commitments. Within the limits of
each Lender’s Revolving Credit Commitment, the Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under this Section
2.01(a).
          (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the other
Lenders set forth in this Agreement, to issue letters of credit (each, a “Letter
of Credit”) for the account of the Borrower and its specified Subsidiaries from
time to time on any Business Day during the period from the Effective Date until
30 days before the Termination Date applicable to such Issuing Bank in an
aggregate Available Amount (i) for all Letters of Credit issued by each Issuing
Bank not to exceed at any time the lesser of (x) the Letter of Credit Facility
at such time and (y) such Issuing Bank’s Letter of Credit Commitment at such
time and (ii) for each such Letter of Credit not to exceed an amount equal to
the Unused Commitments of the Lenders at such time. No Letter of Credit shall
have an expiration date (including all rights of the Borrower or the beneficiary
to require renewal) later than 10 Business Days before the final Termination
Date, provided that no Letter of Credit may expire after the Termination Date of
any Non-Consenting Lender if, after giving effect to such issuance, the
aggregate Revolving Credit Commitments of the Consenting Lenders (including any
replacement Lenders) for the period following such Termination Date

16



--------------------------------------------------------------------------------



 



would be less than the Available Amount of the Letters of Credit expiring after
such Termination Date. Within the limits referred to above, the Borrower may
from time to time request the issuance of Letters of Credit under this
Section 2.01(b). Each letter of credit listed on Schedule 2.01(b) shall be
deemed to constitute a Letter of Credit issued hereunder, and each Lender that
is an issuer of such a Letter of Credit shall, for purposes of Section 2.03, be
deemed to be an Issuing Bank for each such letter of credit, provided than any
renewal or replacement of any such letter of credit shall be issued by an
Issuing Bank pursuant to the terms of this Agreement.
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances or (y) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, or telecopier in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance. Each
Lender shall, before 1:00 P.M. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Agent at the applicable Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower at the Agent’s address
referred to in Section 9.02 or at the applicable Payment Office, as the case may
be.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than the Borrowing Minimum or if
the obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than six separate Borrowings.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
          (d) Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02, as applicable,
and the Agent may, in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable at the time to the Advances comprising such Borrowing

17



--------------------------------------------------------------------------------



 



and (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.
          (e) The failure of any Lender to make the Revolving Credit to be made
by it as part of any Borrowing shall not relieve any other Lender of its
obligation hereunder to make its Advance on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent prompt
notice thereof. Each such notice by the Borrower of Issuance of a Letter of
Credit (a “Notice of Issuance”) shall be by telecopier or telephone, confirmed
immediately in writing, specifying therein the requested (A) date of such
Issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit, (D) name and address of
the beneficiary of such Letter of Credit and (E) form of such Letter of Credit,
and such Letter of Credit shall be issued pursuant to such application and
agreement for letter of credit as such Issuing Bank and the Borrower shall agree
for use in connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank will, upon fulfillment of
the applicable conditions set forth in Section 3.02, make such Letter of Credit
available to the Borrower at its office referred to in Section 9.02 or as
otherwise agreed with the Borrower in connection with such Issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.
          (b) Participations. By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of Credit.
The Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the Borrower on the date made, or of any
reimbursement payment required to be refunded to the Borrower for any reason,
which amount will be advanced, and deemed to be an Advance to the Borrower
hereunder, regardless of the satisfaction of the conditions set forth in
Section 3.03. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.18, an assignment in accordance with
Section 9.07 or otherwise pursuant to this Agreement.

18



--------------------------------------------------------------------------------



 



          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the Borrower
on the date made shall constitute for all purposes of this Agreement the making
by any such Issuing Bank of an Advance, which shall be a Base Rate Advance, in
the amount of such draft, without regard to whether the making of such an
Advance would exceed such Issuing Bank’s Unused Commitment. Each Issuing Bank
shall give prompt notice of each drawing under any Letter of Credit issued by it
to the Borrower and the Agent. Upon written demand by such Issuing Bank made to
the Agent, with a copy of such demand to the Borrower, which the Agent shall
promptly forward to each Lender, each Lender shall pay to the Agent such
Lender’s Ratable Share of such outstanding Advance pursuant to Section 2.03(b).
Each Lender acknowledges and agrees that its obligation to make Advances
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Ratable Share of an outstanding Advance on (i) the
Business Day on which demand therefor is made by such Issuing Bank, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day, or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time. If and to the extent
that any Lender shall not have so made the amount of such Advance available to
the Agent, such Lender agrees to pay to the Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
any such Issuing Bank until the date such amount is paid to the Agent, at the
Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable. If such Lender shall pay to the Agent such amount for the account of
any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent (with a copy to the Borrower) on the first Business Day of each month
a written report summarizing the Issuance and expiration dates of Letters of
Credit issued by such Issuing Bank during the preceding month and drawings
during such month under all Letters of Credit issued by such Issuing Bank and
(B) to the Agent (with a copy to the Borrower) on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by such Issuing Bank. The Agent shall promptly forward to each Lender
each report delivered to it in accordance with this Section 2.03(d).
          (e) Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
          SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a facility fee on the aggregate amount
of such Lender’s Revolving Credit Commitment from the earlier of (x) the date
that is 60 days after the date hereof and (y) the Effective Date, in the case of
each Initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Acceptance pursuant to which it became a
Lender (but no sooner than the date upon which such fee becomes payable to the
Initial Lenders) in the case of each other Lender until the Termination Date
applicable to such Lender at a rate per annum equal to the Applicable Percentage
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December, commencing June 30, 2008, and on the
final Termination Date.

19



--------------------------------------------------------------------------------



 



          (b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for
the account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit issued for the
account of the Borrower and outstanding from time to time at a rate per annum
equal to the sum of (x) the Applicable Margin for Eurodollar Rate Advances in
effect from time to time during such calendar quarter plus (y) the Applicable
Utilization Fee in effect from time to time, payable in arrears quarterly on the
last day of each March, June, September and December, commencing with the
quarter ended June 30, 2008, and on the final Termination Date; provided that
the Applicable Margin shall be 2% above the Applicable Margin in effect upon the
occurrence and during the continuation of an Event of Default if the Borrower is
required to pay Default Interest pursuant to Section 2.07(b).
     (ii) The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee equal to 0.125% per annum, payable in arrears quarterly five days
after the last day of each March, June, September and December, commencing with
the quarter ended June 30, 2008, and such other commissions, issuance fees,
transfer fees and other fees and charges in connection with the Issuance or
administration of each Letter of Credit as the Borrower and such Issuing Bank
shall agree.
          (c) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.
          SECTION 2.05. Termination or Reduction of the Commitments. The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the Unused
Commitments or the Unissued Letter of Credit Commitments of the Lenders,
provided that each partial reduction shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof.
          SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a)
Advances. The Borrower shall repay to the Agent for the ratable account of each
Lender on the Termination Date applicable to such Lender the aggregate principal
amount of the Advances made to it by such Lender and then outstanding.
          (b) Letter of Credit Drawings. The obligations of the Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit issued for the account of the Borrower shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof):
     (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;

20



--------------------------------------------------------------------------------



 



     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance made
to it and owing to each Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time plus (z) the Applicable Utilization Fee in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time plus (z) the Applicable Utilization Fee in effect from time to
time, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the unpaid overdue principal amount of each Advance
owing to each Lender, payable in arrears on the dates referred to in clause
(a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Advance pursuant to clause
(a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law, the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Base Rate Advances pursuant to clause (a)(i)
above; provided,

21



--------------------------------------------------------------------------------



 



however, that following acceleration of the Advances pursuant to Section 6.01,
Default Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.
          (c) Regulation D Compensation. Each Lender who is required under
regulations of the Board of Governors of the Federal Reserve System of the
United States of America to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, may require the
Borrower to pay, contemporaneously with each payment of interest on the
Eurodollar Advances, additional interest on the related Eurodollar Advance of
such Lender at a rate per annum determined by such Lender up to but not
exceeding the excess of (i)(A) the applicable Eurodollar Rate divided by (B) one
minus the Eurodollar Rate Reserve Percentage over (ii) the applicable Eurodollar
Rate. Any Lender wishing to require payment of such additional interest (x)
shall so notify the Borrower and the Agent, in which case such additional
interest on the Eurodollar Advances of such Lender shall be payable to such
Lender at the place indicated in such notice with respect to each Interest
Period commencing at least three Business Days after the giving of such notice
and (y) shall notify the Borrower at least five Business Days prior to each date
on which interest is payable on the Eurodollar Advances of the amount then due
it under this Section.
          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees, if requested by the Agent, to furnish to the Agent timely information
for the purpose of determining each Eurodollar Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).
          (b) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Borrower and the Lenders, whereupon
(A) the Borrower will, on the last day of the then existing Interest Period
therefor, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Borrowing Minimum, such Advances
shall automatically Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor,

22



--------------------------------------------------------------------------------



 



be Converted into a Base Rate Advance and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended.
          (f) If Reuters LIBOR01 Page (and any successor page) is unavailable
and no Reference Bank has furnished timely information to the Agent for
determining the Eurodollar Rate for any Eurodollar Rate Advances after the Agent
has requested such information,
     (i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,
     (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
     (iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
          SECTION 2.09. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
          SECTION 2.10. Optional Prepayments of Advances. The Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than the Borrowing Minimum or a Borrowing Multiple in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c).
          SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Advances or of agreeing to issue or of issuing or maintaining or participating
in Letters of Credit (excluding for purposes of this Section 2.11 any such
increased costs resulting from

23



--------------------------------------------------------------------------------



 



(i) Taxes or Other Taxes (as to which Section 2.14 shall govern) and
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided, however, that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such designation would avoid the need
for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender (with a copy of such demand to the Agent), the Borrower shall pay to
the Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit. A certificate as to such amounts submitted to the Borrower
and the Agent by such Lender shall be conclusive and binding for all purposes,
absent manifest error.
          (c) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate such Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the change in law or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change in law or
circumstance giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for such Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, the obligation of such Lender to make Eurodollar Rate
Advances or to Convert Advances into Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Applicable Lending Office if such
designation will avoid the need

24



--------------------------------------------------------------------------------



 



for such notice and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender. As to any such affected
Lender, any Eurodollar Rate Loan will be funded as a Base Rate Loan.
          SECTION 2.13. Payments and Computations. (a) The Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 11:00 A.M. (New York City time) on the day when due in Dollars to
the Agent at the applicable Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest, fees or commissions ratably (other than amounts
payable pursuant to Section 2.04(b), 2.11, 2.14 or 9.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18
or an extension of the Termination Date pursuant to Section 2.19, and upon the
Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date or Extension Date, as the case may be, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
          (b) The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due.
          (c) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (e) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date

25



--------------------------------------------------------------------------------



 



such amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
          (c) The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand thereof.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the Agent,
at such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it

26



--------------------------------------------------------------------------------



 



becomes a Lender in the case of each other Lender, and from time to time
thereafter as reasonably requested in writing by the Borrower (but only so long
as such Lender remains lawfully able to do so), shall provide each of the Agent
and the Borrower with two original Internal Revenue Service Forms W-8BEN or
W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement or the Notes. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such form; provided, however, that, if at the date of the Assignment
and Acceptance pursuant to which a Lender assignee becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection (a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender assignee on such date. If any form or document referred to
in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service Form W-8BEN or W-8ECI, that the Lender
reasonably considers to be confidential, the Lender shall give notice thereof to
the Borrower and shall not be obligated to include in such form or document such
confidential information.
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.
          (g) If any Lender determines, in its sole discretion, that it has
actually and finally realized, by reason of a refund of any Taxes paid or
reimbursed by the Borrower pursuant to subjection (a) or (c) above in respect of
payments under the Credit Agreement or the Notes, a current monetary benefit
that it would otherwise not have obtained, and that would result in the total
payments under this Section 2.14 exceeding the amount needed to make such Lender
whole, such Lender shall pay to the Borrower, with reasonable promptness
following the date on which it actually realizes such benefit, an amount equal
to the lesser of the amount of such benefit or the amount of such excess, in
each case net of all out-of-pocket expenses in securing such refund.
          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than (x) as
payment of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.03(c) or (y) pursuant to Section 2.11, 2.14 or 9.04(c)) in excess of
its Ratable Share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to

27



--------------------------------------------------------------------------------



 



such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely for
the purposes set forth in Section 5.01(j) hereof.
          SECTION 2.18. Increase in the Aggregate Commitments. (a) The Borrower
may, at any time but in any event not more than once in any calendar year prior
to the final Termination Date, by notice to the Agent, request that the
aggregate amount of the Commitment be increased by an amount of $10,000,000 or
an integral multiple thereof (each a “Commitment Increase”) to be effective as
of a date that is at least 90 days prior to the scheduled final Termination Date
then in effect (the “Increase Date”) as specified in the related notice to the
Agent; provided, however that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $700,000,000 and (ii) on the date of any request
by the Borrower for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Section 3.02 shall be satisfied.

28



--------------------------------------------------------------------------------



 



          (b) The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Agent.
          (c) Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.19(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date with a Commitment equal to the portion of the
Commitment Increase it has accepted, and the Commitment of each Increasing
Lender for such requested Commitment Increase shall be so increased by such
amount (or by the amount allocated to such Lender pursuant to the last sentence
of Section 2.18(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit E hereto;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such

29



--------------------------------------------------------------------------------



 



Assuming Lender’s ratable portion of the Borrowings then outstanding (calculated
based on its Revolving Credit Commitment as a percentage of the aggregate
Revolving Credit Commitments outstanding after giving effect to the relevant
Commitment Increase) and, in the case of such Increasing Lender, an amount equal
to the excess of (i) such Increasing Lender’s ratable portion of the Borrowings
then outstanding (calculated based on its Revolving Credit Commitment as a
percentage of the aggregate Revolving Credit Commitments outstanding after
giving effect to the relevant Commitment Increase) over (ii) such Increasing
Lender’s ratable portion of the Borrowings then outstanding (calculated based on
its Revolving Credit Commitment (without giving effect to the relevant
Commitment Increase) as a percentage of the aggregate Revolving Credit
Commitments (without giving effect to the relevant Commitment Increase). After
the Agent’s receipt of such funds from each such Increasing Lender and each such
Assuming Lender, the Agent will promptly thereafter cause to be distributed like
funds to the other Lenders for the account of their respective Applicable
Lending Offices in an amount to each other Lender such that the aggregate amount
of the outstanding Advances owing to each Lender after giving effect to such
distribution equals such Lender’s ratable portion of the Borrowings then
outstanding (calculated based on its Revolving Credit Commitment as a percentage
of the aggregate Revolving Credit Commitments outstanding after giving effect to
the relevant Commitment Increase).
          SECTION 2.19. Extension of Termination Date. (a) At least 45 days but
not more than 60 days prior to the first and/or second anniversary of the
Effective Date, the Borrower, by written notice to the Agent, may request an
extension of the Termination Date in effect at such time by one year from its
then scheduled expiration. The Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
20 days prior to the applicable anniversary date, notify the Borrower and the
Agent in writing as to whether such Lender will consent to such extension. If
any Lender shall fail to notify the Agent and the Borrower in writing of its
consent to any such request for extension of the Termination Date at least
20 days prior to the applicable anniversary date, such Lender shall be deemed to
be a Non-Consenting Lender with respect to such request. The Agent shall notify
the Borrower not later than 15 days prior to the applicable anniversary date of
the decision of the Lenders regarding the Borrower’s request for an extension of
the Termination Date.
          (b) If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Article III shall be satisfied. If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.19, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.19
and the Commitment of such Lender is not assumed in accordance with subsection
(c) of this Section 2.19 on or prior to the applicable Extension Date, the
Commitment of such Non-Consenting Lender shall automatically terminate in whole
on such unextended Termination Date without any further notice or other action
by the Borrower, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.11, 2.14 and 9.04, and its
obligations under Section 9.04, shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for any requested extension of the Termination Date.
          (c) If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.19, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 10 days prior to the
Termination Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to

30



--------------------------------------------------------------------------------



 



accept an assignment. If the Consenting Lenders notify the Agent that they are
willing to accept assignments of Commitments in an aggregate amount that exceeds
the amount of the Commitments of the Non-Consenting Lenders, such Commitments
shall be allocated among the Consenting Lenders willing to accept such
assignments in such amounts as are agreed between the Borrower and the Agent. If
after giving effect to the assignments of Commitments described above there
remains any Commitments of Non-Consenting Lenders, the Borrower may arrange for
one or more Consenting Lenders or other Eligible Assignees as Assuming Lenders
to assume, effective as of the Extension Date, any Non-Consenting Lender’s
Commitment and all of the obligations of such Non-Consenting Lender under this
Agreement thereafter arising, without recourse to or warranty by, or expense to,
such Non-Consenting Lender; provided, however, that the amount of the Commitment
of any such Assuming Lender as a result of such substitution shall in no event
be less than $5,000,000 unless the amount of the Commitment of such
Non-Consenting Lender is less than $5,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:
     (i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
     (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
     (iii) with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 9.07(a) for such assignment shall
have been paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 9.04, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.19 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of this
Section 2.19(c), each such Consenting Lender or Assuming Lender, as of the
Extension Date, will be substituted for such Non-Consenting Lender under this
Agreement and shall be a Lender for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.
          (d) If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Borrower, and, subject to the
satisfaction of the applicable conditions in Article III, the Termination Date
then in effect shall be extended for the additional one-year period as described
in subsection (a) of this Section 2.19, and all references in this Agreement,
and in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting

31



--------------------------------------------------------------------------------



 



Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date on or before March 31, 2008 (the “Effective Date”) on which the following
conditions precedent have been satisfied:
     (a) There shall have occurred no Material Adverse Change since
September 30, 2007.
     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect other than the matters
described on Schedule 3.01(b) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there shall have been no material adverse change in the status, or
financial effect on the Borrower or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.
     (c) Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Borrower and its Subsidiaries as they
shall have requested.
     (d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
     (e) The Borrower shall have notified the Agent in writing as to the
proposed Effective Date.
     (f) The Borrower shall have paid all accrued fees and expenses of the Agent
(including the accrued fees and expenses of counsel to the Agent).
     (g) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

32



--------------------------------------------------------------------------------



 



     (ii) No event has occurred and is continuing that constitutes a Default.
     (h) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.
     (ii) Certified copies of the resolutions of the Board of Directors of each
Loan Party approving this Agreement each other Loan Document to which it is or
is to become a party, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement and
the Notes.
     (iii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign this Agreement each other Loan Document to which it is
or is to become a party, and the other documents to be delivered hereunder.
     (iv) A favorable opinion of Bracewell & Giuliani, LLP, counsel for the Loan
Parties, substantially in the form of Exhibit E hereto and as to such other
matters as any Lender through the Agent may reasonably request.
     (v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.
     (i) The commitments of the lenders shall have been terminated, and all of
the obligations shall have been repaid or prepaid under, the Multi-Year Credit
Agreement dated as of July 28, 2004 among the Borrower, the lenders parties
thereto and Bank of America, N.A., as administrative agent, and each of the
Lenders that is a party to such credit facility hereby waives, upon execution of
this Agreement, any notice required by said Credit Agreement relating to the
termination of commitments or payments thereunder.
     (i) The Agent shall be satisfied that the Spin Transaction shall be
consummated substantially contemporaneously with the Effective Date.
          SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance,
Commitment Increase and Extension Date. The obligation of each Lender to make an
Advance (other than an Advance made by any Issuing Bank or any Lender pursuant
to Section 2.03(c)) on the occasion of each Borrowing, the obligation of each
Issuing Bank to issue a Letter of Credit, each Commitment Increase and each
extension of Commitments pursuant to Section 2.19 shall be subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Borrowing, such issuance, the applicable Increase Date or the applicable
Extension Date (as the case may be) the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing, Notice of Issuance,
request for Commitment Increase, request for Commitment extension and the
acceptance by the Borrower of the proceeds of such Borrowing, such issuance,
such increase or such extension, shall constitute a representation and warranty
by the Borrower that on the date of such Borrowing, such issuance, request for
Commitment Increase or request for Commitment extension, that such statements
are true):
     (a) the representations and warranties contained in Section 4.01 are
correct on and as of such date, before and after giving effect to such
Borrowing, such issuance, such Commitment

33



--------------------------------------------------------------------------------



 



Increase or such Extension Date and to the application of the proceeds
therefrom, as though made on and as of such date, except for the purposes of
this Section 3.02(a), (i) to the extent that such representations and warranties
specifically refer to an earlier date, such representations and warranties shall
be true and correct as of such earlier date, (ii) the representations and
warranties contained in subsections (i) and (ii) of Section 4.01(e) shall be
deemed to refer to the most recent financial statements furnished pursuant to
subsections (i) and (ii), respectively, of Section 5.01(a), and (iii) the
representations and warranties set forth in subsection 4.01(e)(iii) and in
subsection 4.01(f)(i) need to be true and correct only as of the Effective Date,
each Increase Date and each Extension Date, and
     (b) no event has occurred and is continuing, or would result from such
Borrowing, such issuance, such Commitment Increase or such Extension Date or
from the application of the proceeds therefrom, that constitutes a Default.
          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
     (a) Each Loan Party (i) is a corporation or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (A) own its assets and carry on its business and (B) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (iii) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, and (iv)
is in compliance with all Laws; except in each case referred to in subsection
(ii)(A), (iii) or (iv), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
     (b) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is party, have been duly authorized by all necessary
corporate or other organizational action, and do not (i) contravene the terms of
any of such Person’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (A) any
Contractual Obligation to which the Borrower is a party, except to the extent
that such breach, contravention or creation of any such Lien could not
reasonably be expected to have a Material Adverse Effect or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; or (iii) violate any material
Law. No Subsidiary of the Borrower is in violation of any Law or in breach of
any

34



--------------------------------------------------------------------------------



 



Contractual Obligation, the violation of which could be reasonably likely to
have a Material Adverse Effect.
     (c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document to which it is a party.
     (d) This Agreement has been, and each other Loan Document to which each
Loan Party is a party, when delivered hereunder, will have been, duly executed
and delivered by such Loan Party. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms, subject in the case of enforceability to the
effects of bankruptcy and general principles of equity.
     (e) (i) The Audited Financial Statements (A) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (B) fairly present the consolidated financial
condition of the Borrower as of the date thereof and its consolidated results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (C) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof to the extent required by GAAP, including liabilities for taxes,
material commitments and Indebtedness to the extent required by GAAP.
     (ii) The Unaudited Financial Statements (A) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (B) fairly present the consolidated financial
condition of the Borrower as of the date thereof and its consolidated results of
operations for the period covered thereby, except as expressly noted therein,
and subject, in the case of clauses (A) and (B), to year-end audit adjustments,
and (C) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof to the extent required by GAAP, including liabilities for taxes,
material commitments and Indebtedness to the extent required by GAAP.
     (iii) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     (f) There are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of the Borrower after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (i) except the Disclosed
Litigation, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect and there has been no material
adverse development in any Disclosed Litigation or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document or the consummation of the transactions contemplated hereby.
     (g) Neither the Borrower nor any Subsidiary is in default under or with
respect to any Indebtedness or Guarantee that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would

35



--------------------------------------------------------------------------------



 



result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
     (h) The Borrower and its Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (i) The properties of the Borrower and its Subsidiaries are insured with
insurance companies or with a captive insurance company that is an Affiliate of
the Borrower as to which the Agent may request reasonable evidence of financial
responsibility, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies with similar financial capacity and
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.
     (j) The Borrower and its Subsidiaries have filed all tax returns and
reports required to be filed, and have paid all taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP and except
for those tax returns, reports, taxes, assessments, fees and other governmental
charges, which in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. The Borrower is not aware of any proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.
     (k) (i) Except as could not reasonably be expected to have a Material
Adverse Effect, each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other Federal or
state Laws. Except as could not reasonably be expected to have a Material
Adverse Effect, no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Internal Revenue Code has
been made with respect to any Plan.
     (ii) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (iii) Except as could not be reasonably expected to have a Material Adverse
Effect, (A) no ERISA Event has occurred or is reasonably expected to occur;
(B) no Pension Plan has any Unfunded Pension Liability; (C) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (D) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
     (l) (i) The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying

36



--------------------------------------------------------------------------------



 



margin stock and no proceeds of any Advances or drawings under any Letter of
Credit will be used to purchase or carry any margin stock in violation of
Regulation U or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of Regulation U.
     (ii) Neither the Borrower nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.
Neither the making of the Advances, nor the issuance of the Letters of Credit or
the application of the proceeds or repayment thereof by the Borrower, nor the
consummation of other transactions contemplated hereunder, will violate any
provision of the Investment Company Act of 1940 or any rule, regulation or order
of the SEC.
     (m) At the initial Borrowing and any Increase Date, the Borrower has
disclosed to the Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of the Borrower to the Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     (n) Each of the Borrower and each Subsidiary is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
ARTICLE V
COVENANTS OF THE BORROWER
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:
     (a) Financial Statements. Deliver to the Agent (for further distribution to
each Lender):
     (i) as soon as available, but in any event within 100 days after the end of
each fiscal year of the Borrower (or within five days of such other time
required by the SEC), a consolidated balance sheet of the Borrower as at the end
of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, and audited and
accompanied by a

37



--------------------------------------------------------------------------------



 



report and opinion of PricewaterhouseCoopers LLP or another independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards; and
     (ii) as soon as available, but in any event within 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
beginning with the quarter ending March 31, 2008, a consolidated balance sheet
of the Borrower as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to year-end
audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 5.01(b), the Borrower shall not be separately required to furnish such
information under subsection (i) or (ii) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (i) and (ii) above at the times specified
therein.
     (b) Certificates; Other Information. Deliver to the Agent (for further
distribution to each Lender):
     (i) concurrently with the delivery of the financial statements referred to
in Sections 5.01(a), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
     (ii) promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or communication sent
generally to the stockholders of the Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Agent pursuant hereto; and
     (iii) promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Agent or any Lender may from time
to time reasonably request.
Documents required to be delivered pursuant to Sections 5.01(a) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (A) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 9.02; or (B) on which such documents are posted on
the Borrower’s behalf on Intralinks or a substantially similar electronic system
(the “Platform”); provided that: (x) the Borrower shall deliver paper copies of
such documents to the Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Agent or such Lender and (y) the Borrower shall notify (which may
be by facsimile or electronic mail) the Agent and each Lender of the posting of
any such documents and provide to the Agent by electronic mail electronic

38



--------------------------------------------------------------------------------



 



versions (i.e., soft copies) of such documents in accordance with
Section 9.02(b). Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 5.01(b)(i) to the Agent. Except for such
Compliance Certificates, the Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Agent and/or the Joint Lead
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Agent, the Joint Lead Arrangers and the Lenders to treat such
Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
     (c) Notices. Promptly, after knowledge thereof, notify the Agent and each
Lender:
     (i) of the occurrence of any Default;
     (ii) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (A) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (B) any dispute, litigation, investigation, proceeding or suspension
between the Borrower or any Subsidiary and any Governmental Authority; or
(c) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws; and
     (iii) of any announcement by Moody’s or S&P of any change in the Public
Debt Rating.
     (d) Payment of Obligations. Pay and discharge, and cause each Subsidiary to
pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including (i) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (ii) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (iii) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, except, in each case, to the extent
that the failure to discharge such obligations and liabilities,

39



--------------------------------------------------------------------------------



 



either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
     (e) Preservation of Existence, Etc. (i) Preserve, renew and maintain, and
cause each Subsidiary to preserve, renew and maintain, in full force and effect
its legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 5.02(d) and except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (ii) take, and cause each Subsidiary to take, all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (iii) preserve or renew, and cause each Subsidiary
to preserve or renew, all of its registered patents, trademarks, trade names and
service marks, except in a transaction permitted by Section 5.02(d) and except
to the extent that the nonpreservation or non-renewal of such patents,
trademarks, trade names and service marks could reasonably be expected to have a
Material Adverse Effect.
     (f) Maintenance of Insurance. Maintain, and cause each Subsidiary to
maintain, with insurance companies or with a captive insurance company that is
an Affiliate of the Borrower as to which the Agent may request reasonable
evidence of financial responsibility, insurance with respect to its properties
in such amounts with such deductibles and covering such risks as are customarily
carried by companies with similar financial capacity and engaged in similar
businesses and owning similar properties in localities where the Borrower or
applicable Subsidiaries operates.
     (g) Compliance with Laws. Comply, and cause each Subsidiary to comply, in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (ii) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
     (h) Books and Records. Maintain, and cause each Subsidiary to maintain,
proper books of record and account, in which entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.
     (i) Inspection Rights. Permit, and cause each Subsidiary to permit,
representatives and independent contractors of the Agent and each Lender to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours (but not more frequently than two
such inspections within a twelve month period) and upon reasonable advance
notice to the Borrower; provided, however, that when an Event of Default exists
the Agent or any Lender (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
     (j) Use of Proceeds. Use the proceeds of the Advances and Letters of Credit
(i) to consummate the Spin Transaction, (ii) to provide for working capital to
the Borrower and its Subsidiaries, (iii) to pay fees and expenses related to
this Agreement, (iv) for other general

40



--------------------------------------------------------------------------------



 



corporate purposes not in contravention of any Law or of any Loan Document and
(v) to finance acquisitions in accordance with the terms of this Agreement.
     (k) Covenant to Guarantee Obligations. Upon the formation or acquisition of
any new direct or indirect Material Subsidiary organized under the laws of the
United States or a political subdivision thereof by the Borrower, then at the
Borrower’s expense:
     (A) within 10 days after such formation or acquisition, cause each such
Subsidiary, and cause each direct and indirect parent (other than the Borrower)
of such Subsidiary (if it has not already done so), to duly execute and deliver
to the Agent a guaranty or guaranty supplement, in form and substance
satisfactory to the Agent, guaranteeing the Guaranteed Obligations, and
     (B) upon the request of the Agent in its sole discretion, deliver to the
Agent within 20 days after such request, a signed copy of a favorable opinion of
counsel for the Loan Parties acceptable to the Agent (addressed to the Agent and
the Lenders) as to (1) the matters contained in clause (A) above, (2) such
guaranties and guaranty supplements, being legal, valid and binding obligations
of each Loan Party party thereto enforceable in accordance with their terms and
(3) such other matters as the Agent may reasonably request.
          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
     (i) Liens pursuant to any Loan Document;
     (ii) Liens existing on the date hereof (A) that do not exceed $1,000,000 or
(B) are listed on Schedule 5.02(a) and any renewals or extensions thereof;
provided that the property covered thereby is not increased and any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 5.02(c)(ii);
     (iii) Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings in the circumstances, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (iv) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings in the circumstances, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;
     (v) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation (other than any Lien imposed by ERISA) and deposits securing
liability insurance

41



--------------------------------------------------------------------------------



 



carriers under insurance or self-insurance arrangements in the ordinary course
of business;
     (vi) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (vii) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property existing or incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property of the Borrower and its
Subsidiaries taken as a whole or materially interfere with the ordinary conduct
of the business of the applicable Person;
     (viii) Liens securing Indebtedness permitted under Section 5.02(c)(iv);
provided that (A) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (B) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
     (ix) Liens securing Indebtedness permitted under Section 5.02(c)(x);
     (x) statutory rights of set-off arising in the ordinary course of business;
     (xi) Liens existing on property at the time of acquisition thereof by the
Borrower or any Subsidiary and not created in contemplation thereof;
     (xii) Liens existing on property of a Subsidiary at the time such
Subsidiary is merged or consolidated with or into, or acquired by, the Borrower
or any Subsidiary or becomes a Subsidiary and not created in contemplation
thereof;
     (xiii) Liens in favor of banks which arise under Article 4 of the Uniform
Commercial Code on items in collection and documents relating thereto and the
proceeds thereof; and
     (xv) Other Liens securing liabilities or assignments of rights to receive
income in an aggregate amount not to exceed $75,000,000 at any time outstanding.
     (b) Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for the acquisition (in one or a series of
transactions) of all of the capital stock or equity interests or all or
substantially all of the assets of any Person, or permit any Subsidiary to do
so, unless (i) immediately before and after giving effect thereto, no Default
shall have occurred and be continuing or would result therefrom and (ii) if the
aggregate amount invested (including assumed debt) is greater than $250,000,000,
pro forma consolidated historical financial statements of the Borrower and its
Subsidiaries as of the end of the most recent fiscal quarter for the four fiscal
quarters most recently ended giving effect to the acquisition of the company or
business pursuant to this Section 5.02(b) are delivered to the Agent not less
than five Business Days prior to the consummation of any such acquisition or
series of acquisitions, together with a Compliance Certificate of a Responsible
Officer of the Borrower delivered to the

42



--------------------------------------------------------------------------------



 



Lenders demonstrating pro forma compliance with Section 5.03 after giving effect
to such acquisition or series of acquisitions.
     (c) Indebtedness. Create, incur, assume or suffer to exist, or permit any
Subsidiary to create, incur, assume or suffer to exist, any Indebtedness,
except:
     (i) Indebtedness under the Loan Documents;
     (ii) Indebtedness outstanding on the date hereof that (A) is less than
$2,000,000 individually or $15,000,000 in the aggregate or (B) is listed on
Schedule 5.02(c) and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder;
     (iii) obligations (contingent or otherwise) of the Borrower existing or
arising under any Swap Contract; provided that such obligations are (or were)
entered into in the ordinary course of business, and not for purposes of
speculation;
     (iv) Indebtedness in respect of capital leases and purchase money
obligations for fixed or capital assets; provided that the only property subject
to such capital leases and purchase money obligations is the property so
acquired;
     (v) Indebtedness that may be deemed to exist pursuant to surety bonds,
appeal bonds, supersedeas bonds or similar obligations incurred in the ordinary
course of business;
     (vi) so long as no Default has occurred and is continuing or would result
therefrom at the time of incurrence, unsecured Indebtedness of the Borrower or
any Guarantor; provided that such Indebtedness is not senior in right of payment
to the payment of the Indebtedness arising under this Agreement and the Loan
Documents;
     (vii) Indebtedness of a Subsidiary of the Borrower to the Borrower or any
of the Borrower’s other Subsidiaries or Indebtedness of the Borrower to any
Subsidiary of the Borrower in connection with loans or advances; provided that
each item of intercompany debt shall be unsecured and such Indebtedness shall
only be permitted under this clause (vii) to the extent it will be eliminated
for purposes of the Consolidated financial statements of the Borrower in
accordance with GAAP;
     (viii) Indebtedness arising as a result of the endorsement in the ordinary
course of business of negotiable instruments in the course of collection;
     (ix) Indebtedness incurred in connection with the acquisition of all or a
portion of Hill-Rom Company, Inc.’s interest in the real and personal property
described in the Farm Agreement; and
     (x) other Indebtedness (exclusive of Indebtedness permitted under
subsections (i) through (ix) above) in an aggregate principal amount not to
exceed $100,000,000 at any time outstanding; provided that the aggregate
principal amount of

43



--------------------------------------------------------------------------------



 



Indebtedness of Subsidiaries of the Borrower that may be Guaranteed by the
Borrower’s Subsidiaries shall not exceed $10,000,000 at any time.
     (d) Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (any such event being a
“Fundamental Change”), or permit any Subsidiary to do so, except that, so long
as no Default exists or would result therefrom:
     (i) any Subsidiary may merge or consolidate with or into (A) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(B) any one or more other Subsidiaries, provided that when any wholly-owned
Subsidiary is merging with another Subsidiary, the wholly-owned Subsidiary shall
be the continuing or surviving Person;
     (ii) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Borrower or a
wholly-owned Subsidiary;
     (iii) the Borrower or any Subsidiary may merge with any Person in a
transaction that would be an acquisition that is permitted under this Agreement;
provided that (A) if the Borrower is a party to such merger, it shall be the
continuing or surviving Person, or (B) if any Subsidiary is a party to such
merger, such Subsidiary shall be the continuing or surviving Person; and
     (iv) any Subsidiary that is not a Guarantor may dispose of all or
substantially all of its assets.
     (e) Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or permit any Subsidiary to do so, except that:
     (i) each Subsidiary may make Restricted Payments to the Borrower and to
other Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, such Restricted Payment may be made to each other
owner of capital stock or other equity interests of such Subsidiary on a pro
rata basis based on their relative ownership interests);
     (ii) the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;
     (iii) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests; and
     (iv) the Borrower may declare and pay cash dividends to its stockholders
and purchase, redeem or otherwise acquire shares of its capital stock or
warrants, rights or

44



--------------------------------------------------------------------------------



 



options to acquire any such shares for cash; provided that immediately after
giving effect to such proposed action, no Event of Default would exist.
     (f) Change in Nature of Business. Enter, or permit any Subsidiary to enter,
into any business, if after giving effect thereto, the business of the Borrower
and its Subsidiaries, taken as a whole, would be substantially different from
the business in which the Borrower and its Subsidiaries, taken as a whole, is
presently engaged.
     (g) Transactions with Affiliates. Enter, or permit any Subsidiary to enter,
into any transaction of any kind with any Affiliate of the Borrower, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that this
Section 5.02(g) shall not prohibit the Spin Transaction or any transaction
permitted by Section 5.02(c)(vii); provided, further, that this Section 5.02(g)
shall not apply to reasonable compensation (including amounts paid pursuant to
Plans) and indemnification paid or made available to an officer, director or
employee of the Borrower or any of its Subsidiaries for services rendered in
that Person’s capacity as an officer, director or employee or the making of any
Restricted Payment otherwise permitted by this Agreement, in each case to the
extent any such payments are made in accordance with applicable Law. For
purposes of this Section 5.02(g), Affiliate shall not include the Borrower or
any wholly-owned Subsidiary of the Borrower or, following the distribution of
all of the shares of common stock of the Borrower to the shareholders of
Hillenbrand Industries, Inc., any of Hillenbrand Industries, Inc. or any of its
Subsidiaries.
     (h) Burdensome Agreements. Enter, or permit any Subsidiary to enter, into
any Contractual Obligation (other than this Agreement and any other Loan
Document) that (i) limits the ability (A) of any Subsidiary to make Restricted
Payments to the Borrower or to otherwise transfer property to the Borrower;
provided, however, that this clause (A) shall not prohibit (x) customary
provisions restricting subletting or assignment of any leases of the Borrower or
any Subsidiary or provisions in agreements restricting the assignment of such
agreement or any rights thereunder or (y) any temporary encumbrance or
restrictions with respect to a Subsidiary under an agreement that has been
entered into for the disposition of all or substantially all of the equity
interests or assets of such Subsidiary, provided that such disposition is
otherwise permitted under this Agreement, (B) of any Subsidiary to Guarantee the
Indebtedness of the Borrower or (C) of the Borrower or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that this clause (C) shall not prohibit any negative pledge (x) granted
in connection with the property or interest described in the Farm Agreement, the
Airport Access and Use Agreement or the Joint Ownership Agreements or
(y) incurred or provided in favor of any holder of Indebtedness permitted under
Section 5.02(c)(iv) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness and shall not prohibit
the grant of Liens otherwise permitted under Section 5.02(a); or (ii) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person; provided that this subsection
(ii) shall not prohibit the grant of Liens otherwise permitted under
Section 5.02(a).
     (i) Use of Proceeds. Use the proceeds of any Advances or Letters of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case, in violation of Regulation U.

45



--------------------------------------------------------------------------------



 



          SECTION 5.03. Financial Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:
     (a) Debt to EBITDA Ratio. Maintain a ratio of Consolidated Indebtedness to
Consolidated EBITDA for the period of four fiscal quarters most recently ended
of the Borrower and its Subsidiaries of not greater than 3.5:1.0.
     For purposes of calculations under this Section 5.03(a), Consolidated
Indebtedness shall not include 75% of the principal amount of any mandatorily
convertible unsecured bonds, debentures, preferred stock or similar instruments
in a principal amount not to exceed $500,000,000 in the aggregate during the
term of this Agreement which are payable in no more than three years (whether by
redemption, call option or otherwise) solely in common stock or other common
equity interests.
     (b) Interest Coverage Ratio. Maintain a ratio of Consolidated EBITDA for
the period of four fiscal quarters most recently ended of the Borrower and its
Subsidiaries to interest payable on, and amortization of debt discount in
respect of, all Indebtedness during such period by the Borrower and its
Subsidiaries of not less than 3.5:1.0.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or
     (b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or
     (c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(c), (e) or (i), 5.02 or 5.03, or (ii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or
     (d) The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on (i) any Indebtedness (other than Indebtedness with
respect to Swap Contracts) that is outstanding in a principal amount of at least
$75,000,000 in the aggregate (but excluding Indebtedness outstanding hereunder)
or (ii) any Indebtedness with respect to Swap Contracts with a Swap Termination
Value of at least $75,000,000 in the aggregate, of the Borrower or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the

46



--------------------------------------------------------------------------------



 



applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or
     (e) The Borrower or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 30 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
     (f) Judgments or orders for the payment of money in excess of $75,000,000
in the aggregate shall be rendered against the Borrower or any of its
Subsidiaries and remain undischarged and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default under this Section 6.01(f) if and for so
long as (i) the amount of such judgment or order is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be rated at least “A” by A.M.
Best Company, has been notified of, and has not disputed the claim made for
payment of, the amount of such judgment or order; or
     (g) a Change of Control shall occur; or
     (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $75,000,000, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $75,000,000;
     (j) any provision of Article VII shall for any reason cease to be valid and
binding on or enforceable against any of the Guarantors, or any of the
Guarantors shall so state in writing;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and

47



--------------------------------------------------------------------------------



 



(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement to be forthwith due and payable, whereupon
the Advances, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances (other than Advances to be
made by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the
Issuing Banks to issue Letters of Credit shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a) pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s office designated in such demand, for deposit in
the L/C Cash Deposit Account, an amount equal to the aggregate Available Amount
of all Letters of Credit then outstanding or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders and not more disadvantageous to the Borrower than clause (a);
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code, an
amount equal to the aggregate Available Amount of all outstanding Letters of
Credit shall be immediately due and payable to the Agent for the account of the
Lenders without notice to or demand upon the Borrower, which are expressly
waived by the Borrower, to be held in the L/C Cash Deposit Account. If at any
time an Event of Default is continuing the Agent determines that any funds held
in the L/C Cash Deposit Account are subject to any right or claim of any Person
other than the Agent and the Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrower
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, to the extent funds are on deposit in the L/C Cash Deposit
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law. After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrower
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Deposit Account shall be returned to the Borrower.
ARTICLE VII
GUARANTY
          SECTION 7.01. Unconditional Guaranty; Limitation of Liability.
(a) Each Guarantor, jointly and severally, hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of the Borrower now or hereafter existing under or
in respect of this Agreement and the other Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable fees and

48



--------------------------------------------------------------------------------



 



expenses of counsel) incurred by the Agent or any Lender in enforcing any rights
under this Agreement. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Borrower to the Agent or any
Lender under or in respect of this Agreement and the other Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving the Borrower.
          (b) Each Guarantor, and by its acceptance of this Guaranty, the Agent
and each other Lender, hereby confirms that it is the intention of all such
Persons that this Guaranty and the obligations of each Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty and the obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Agent, the other Lender Parties and the Guarantors
hereby irrevocably agree that the obligations of each Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.
          (c) Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Lenders under or in
respect of the Loan Documents.
          SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of each Guarantor
under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses (other than payment in full of the
Guaranteed Obligations) it may now have or hereafter acquire in any way relating
to, any or all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower or any of its
Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

49



--------------------------------------------------------------------------------



 



     (d) any manner of application of any collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of the Agent or any Lender to disclose to any Loan Party
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to the Agent or such Lender (each Guarantor waiving any duty on
the part of the Agent and the Lenders to disclose such information);
     (g) the failure of any other Person to execute or deliver this Agreement,
any Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of the Borrower or any other
Loan Party or otherwise, all as though such payment had not been made.
          SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against the Borrower or
any other Person or any collateral.
     (b) Each Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.
     (c) Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Borrower or other
rights of the Borrower to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the obligations
of such Guarantor hereunder.
     (d) Each Guarantor hereby unconditionally and irrevocably waives any duty
on the part of the Agent or any Lender to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or

50



--------------------------------------------------------------------------------



 



prospects of the Borrower or any of its Subsidiaries now or hereafter known by
the Agent or such Lender.
     (e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.
          SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under or in respect of this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Agent or any Lender against the Borrower, any other Loan Party or
any other insider guarantor or any collateral, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Letters of Credit shall have expired or been
terminated and the Commitments shall have expired or been terminated. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the final Termination Date and (c) the latest date of expiration or
termination of all Letters of Credit, such amount shall be received and held in
trust for the benefit of the Agent and the Lenders, shall be segregated from
other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of this Agreement and the other Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to the Agent or any Lender of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash,
(iii) the final Termination Date shall have occurred and (iv) all Letters of
Credit shall have expired or been terminated, the Agent and the Lenders will, at
such Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

51



--------------------------------------------------------------------------------



 



          SECTION 7.05. Guaranty Supplements. Upon the execution and delivery by
any Person of a guaranty supplement in substantially the form of Exhibit F
hereto (each, a “Guaranty Supplement”), (a) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (b) each reference herein to “this Guaranty,” “hereunder,”
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty,” “thereunder,” “thereof” or words
of like import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.
          SECTION 7.06. Subordination. Each Guarantor hereby subordinates any
and all debts, liabilities and other obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 7.06:
     (a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), each Guarantor may receive payments
from the Borrower on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to the Borrower), however, unless the Required Lenders otherwise agree,
no Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.
     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Agent and the Lenders shall be entitled to receive payment in full in cash of
all Guaranteed Obligations (including all interest and expenses accruing after
the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
     (c) Turn-Over. After the occurrence and during the continuance of any Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to the Borrower), each Guarantor shall, if the Agent
so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Agent and the Lenders and deliver
such payments to the Agent on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.
     (d) Agent Authorization. After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to the Borrower), the Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of each Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require each Guarantor (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to the Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).

52



--------------------------------------------------------------------------------



 



          SECTION 7.07. Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (ii) the final Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit,
(b) be binding upon each Guarantor, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Agent and the Lenders and their
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, the Agent or any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitments,
the Advances owing to it and the Note or Notes held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to the Agent or such Lender herein or otherwise, in each
case as and to the extent provided in Section 9.07.
ARTICLE VIII
THE AGENT
          SECTION 8.01. Authorization and Authority. Each Lender hereby
irrevocably appoints Citibank, N.A. to act on its behalf as the Agent hereunder
and under the other Loan Documents and authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent and the Lenders, and neither the Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.
          SECTION 8.02. Agent Individually. (a) The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.
          (b) Each Lender understands that the Person serving as Agent, acting
in its individual capacity, and its Affiliates (collectively, the “Agent’s
Group”) are engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research) (such services and businesses are collectively
referred to in this Section 8.02 as “Activities”) and may engage in the
Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Borrower, another
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Loan Parties or their Affiliates. Each Lender
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective obligations hereunder and under the other Loan
Documents) which information may not be available to any of the Lenders that are
not members of the Agent’s Group. None of the Agent nor any member of the
Agent’s Group shall have any duty to disclose to any Lender or use on behalf of
the Lenders, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including

53



--------------------------------------------------------------------------------



 



any information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Loan Party or any
Affiliate thereof) or to account for any revenue or profits obtained in
connection with the Activities, except that the Agent shall deliver or otherwise
make available to each Lender such documents as are expressly required by any
Loan Document to be transmitted by the Agent to the Lenders.
          (c) Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents). Each Lender agrees that no member of the Agent’s
Group is or shall be required to restrict its activities as a result of the
Person serving as Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender. None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agent’s Group of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Agent or any member of the Agent’s Group to any Lender
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Loan Parties or their Affiliates)
or for its own account.
          SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s
duties hereunder and under the other Loan Documents are solely ministerial and
administrative in nature and the Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent or any of its Affiliates to liability or that
is contrary to any Loan Document or applicable law.
          (b) The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Borrower or any Lender shall have given notice to the Agent
describing such Default and such event or events.
          (c) Neither the Agent nor any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the perfection or priority of any Lien or security interest created
or purported to be created hereby or (v) the satisfaction of any condition set
forth

54



--------------------------------------------------------------------------------



 



in Article III or elsewhere herein, other than (but subject to the foregoing
clause (ii)) to confirm receipt of items expressly required to be delivered to
the Agent.
          (d) Nothing in this Agreement or any other Loan Document shall require
the Agent or any of its Related Parties to carry out any “know your customer” or
other checks in relation to any person on behalf of any Lender and each Lender
confirms to the Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or any of its Related Parties.
          SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Advance or the issuance of such Letter
of Credit, and in the case of a Borrowing, such Lender shall not have made
available to the Agent such Lender’s ratable portion of such Borrowing. The
Agent may consult with legal counsel (who may be counsel for the Borrower or any
other Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
          SECTION 8.05. Delegation of Duties. The Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the Agent.
The Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
Each such sub-agent and the Related Parties of the Agent and each such sub-agent
shall be entitled to the benefits of all provisions of this Article VIII and
Section 9.04 (as though such sub-agents were the “Agent” under the Loan
Documents) as if set forth in full herein with respect thereto.
          SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give
notice of its resignation to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank with an
office in New York, New York. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (such 30-day period,
the “Lender Appointment Period”), then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above.
In addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Lenders, a successor Agent, the retiring Agent may at
any time upon or after the end of the Lender Appointment Period notify the
Borrower and the Lenders that no qualifying Person has accepted appointment as
successor Agent and the effective date of such retiring Agent’s resignation
which effective date shall be no earlier than three business days after the date
of such notice. Upon the resignation effective date established in such notice
and regardless of whether a successor Agent has been appointed and accepted such
appointment, the retiring Agent’s resignation shall nonetheless become effective
and (i) the retiring Agent shall be discharged from its duties and obligations
as Agent hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Required

55



--------------------------------------------------------------------------------



 



Lenders appoint a successor Agent as provided for above in this paragraph. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties as Agent of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations as Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.
          (b) Any resignation pursuant to this Section by a Person acting as
Agent shall, unless such Person shall notify the Borrower and the Lenders
otherwise, also act to relieve such Person and its Affiliates of any obligation
to advance or issue new, or extend existing, Letters of Credit where such
advance, issuance or extension is to occur on or after the effective date of
such resignation. Upon the acceptance of a successor’s appointment as Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, (ii) the
retiring Issuing Bank shall be discharged from all of their respective duties
and obligations hereunder or under the other Loan Documents and (iii) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.
          SECTION 8.07. Non-Reliance on Agent and Other Lenders. (a) Each Lender
confirms to the Agent, each other Lender and each of their respective Related
Parties that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Agent, any other Lender or any of their respective
Related Parties, of evaluating the merits and risks (including tax, legal,
regulatory, credit, accounting and other financial matters) of (x) entering into
this Agreement, (y) making Advances and other extensions of credit hereunder and
under the other Loan Documents and (z) in taking or not taking actions hereunder
and thereunder, (ii) is financially able to bear such risks and (iii) has
determined that entering into this Agreement and making Advances and other
extensions of credit hereunder and under the other Loan Documents is suitable
and appropriate for it.
          (b) Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon the Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Agent, any other Lender or any of their respective Related
Parties, continue to be solely responsible for making its own appraisal and
investigation of all risks arising under or in connection with, and its own
credit analysis and decision to take or not take action under, this Agreement
and the other Loan Documents based on such documents and information as it shall
from time to time deem appropriate, which may include, in each case:
     (i) the financial condition, status and capitalization of the Borrower and
each other Loan Party;

56



--------------------------------------------------------------------------------



 



     (ii) the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
     (iii) determining compliance or non-compliance with any condition hereunder
to the making of an Advance, or the issuance of a Letter of Credit and the form
and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
     (iv) the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Agent, any other Lender or
by any of their respective Related Parties under or in connection with this
Agreement or any other Loan Document, the transactions contemplated hereby and
thereby or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Loan Document.
          SECTION 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners, Arrangers or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Agent or as a Lender hereunder.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following: (a) waive any of
the conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders other than in accordance with Section 2.18, (c) reduce the principal of,
or interest on, the Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder other than in accordance
with Section 2.19, (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) release any Guarantor from any of its obligations under
Article VII or (g) amend this Section 9.01; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any other Loan Document and (y) no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Banks in addition to the Lenders required above to take such action, adversely
affect the rights or obligations of the Issuing Banks in their capacities as
such under this Agreement.
          SECTION 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered or (y) as and to the extent
set forth in Section 9.02(b) and in the proviso to this Section 9.02(a), if to
the Borrower or any other Loan Party, at the Borrower’s address at 1069 State
Route 46 East, Batesville, Indiana 47006; Attention: Corporate Treasurer;
Telephone: (812) 934-7777; Facsimile: (812) 934-1963; if to any Initial Lender,
at its Domestic Lending Office specified opposite its name on Schedule I hereto;
if to any other Lender, at its Domestic Lending Office specified in the
Assumption Agreement or the Assignment and Acceptance pursuant to which it
became a Lender; and if to the Agent,

57



--------------------------------------------------------------------------------



 



at its address at Two Penns Way, New Castle, 19720, Attention: Bank Loan
Syndications Department; or, as to the Borrower or the Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent,
provided that materials required to be delivered pursuant to Sections 5.01(a) or
5.01(b)(ii) shall be delivered to the Agent as specified in Section 9.02(b) or
as otherwise specified to the Borrower by the Agent. All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Agent pursuant to Article II, III or VIII
shall not be effective until received by the Agent. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
          (b) So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Sections 5.01(a) or 5.01(b)(ii)
shall be delivered to the Agent in an electronic medium in a format acceptable
to the Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com. The
Borrower agrees that the Agent may make such materials, as well as any other
written information, documents, instruments and other material relating to the
Borrower, any of its Subsidiaries or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on the Platform. The Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand all reasonable costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and, subject to Section 5.01(i), audit
expenses, (B) the reasonable fees and expenses of counsel for the Agent with
respect thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement and (C) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder. The Borrower further agrees to pay on demand all costs and
expenses of the Agent and the Lenders, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 9.04(a).

58



--------------------------------------------------------------------------------



 



          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or Letters of Credit or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Borrower or any of its Subsidiaries
or any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender (i) other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Borrower
pursuant to Section 9.07(a) or (ii) as a result of a payment or Conversion
pursuant to Section 2.08, 2.10 or 2.12, the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          (e) Each Lender severally agrees to indemnify the Agent and each
Issuing Bank (in each case, to the extent not promptly reimbursed by the
Borrower) from and against such Lender’s Ratable Share of any and all losses,
claims, damages, liabilities, obligations, penalties, actions, judgments, suits,
costs, disbursements and expenses, joint or several, of any kind or nature
(including the fees, charges and disbursements of any advisor or counsel for
such Person that may be imposed on, incurred by, or asserted against the Agent
or any Issuing Bank, as the case may be, in any way relating to or arising out
of the Loan Documents or any action taken or omitted by the Agent or any Issuing
Bank under the Loan Documents; provided, however, that no Lender shall be liable
for any portion of such losses, claims, damages, liabilities, obligations,
penalties, actions, judgments, suits, costs, disbursements or expenses resulting
from the Agent’s or such Issuing Bank’s gross negligence or willful misconduct
as found in a

59



--------------------------------------------------------------------------------



 



final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender agrees to reimburse the Agent and each
Issuing Bank for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under Section
9.04(a), to the extent that the Agent or such Issuing Bank is not promptly
reimbursed for such costs and expenses by the Borrower.
          SECTION 9.05. Right of Set-off. Upon either (x) the occurrence and
during the continuance of any Event of Default under Section 6.01(a) or 6.01(e)
or (y) (i) the occurrence and during the continuance of any other Event of
Default and (ii) the making of the request or the granting of the consent
specified by Section 6.01 to authorize the Agent to declare the Advances due and
payable pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower or any Loan Party against any and all
of the obligations of the Borrower or any Loan Party now or hereafter existing
under this Agreement and the Note held by such Lender, whether or not such
Lender shall have made any demand under this Agreement or such Note and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Borrower or such Loan Party and the Agent after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.
          SECTION 9.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
neither the Borrower nor any other Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders.
          SECTION 9.07. Assignments and Participations. (a) Each Lender may with
the consent of each Issuing Bank (which consent shall not be unreasonably
withheld or delayed) and, if demanded by the Borrower (so long as no Default
shall have occurred and be continuing and following a demand by such Lender
pursuant to Section 2.11 or 2.14) upon at least five Business Days’ notice to
such Lender and the Agent, will assign to one or more Persons all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Credit Commitment, its Unissued
Letter of Credit Commitment, the Advances owing to it, its participations in
Letters of Credit and the Note or Notes held by it); provided, however, that
(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement, (ii) except in the case of
an assignment to a Person that, immediately prior to such assignment, was a
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the amount of (x) the Revolving Credit Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) the Unissued Letter of Credit Commitment of the assigning Lender
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
in each case, unless the Borrower and the Agent otherwise agree (iii) each such
assignment shall be to an Eligible Assignee, (iv) each such assignment made as a
result of a demand by the Borrower pursuant to this Section 9.07(a) shall be
arranged by the Borrower after consultation with the Agent and shall be either
an assignment of all of the

60



--------------------------------------------------------------------------------



 



rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section 9.07(a) unless and until such Lender shall
have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, and (vi) the parties
to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note subject to such assignment and a processing and recordation fee of
$3,500 payable by the parties to each such assignment, provided, however, that
(A) in the case of each assignment made as a result of a demand by the Borrower,
such recordation fee shall be payable by the Borrower except that no such
recordation fee shall be payable in the case of an assignment made at the
request of the Borrower to an Eligible Assignee that is an existing Lender and
(B) no consent shall be required for an assignment to an Affiliate of the
assignor Lender. Upon such execution, delivery, acceptance and recording, from
and after the effective date specified in each Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.11,
2.14 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations (other than its
obligations under Section 8.05 to the extent any claim thereunder relates to an
event arising prior to such assignment) under this Agreement (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or any other Loan Party or
the performance or observance by the Borrower or any other Loan Party of any of
its obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Agent by the terms hereof, together with
such powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

61



--------------------------------------------------------------------------------



 



          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.
          (d) The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower and the Guarantors, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Guarantors, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by the Borrower or any other Loan Party therefrom,
except to the extent that such amendment, waiver or consent would reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Information relating to the Borrower or any of its
Subsidiaries received by it from such Lender.
          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including,
without limitation, any pledge or assignment to secure obligations to a Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that, no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender party
hereto.
          SECTION 9.08. Confidentiality. Each of the Agent, the Lenders and the
Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective managers, administrators, trustees,

62



--------------------------------------------------------------------------------



 



partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any Note or any action or proceeding relating to
this Agreement or any Note or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement (subject to the conditions set forth in Section 9.07(f)) or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Borrower
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the Agent,
any Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
          For purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent, any Lender or the Issuing Bank
on a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
          SECTION 9.10. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 9.11. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby further irrevocably consents to the
service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to the Borrower at its address specified pursuant to Section 9.02. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be

63



--------------------------------------------------------------------------------



 



enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          SECTION 9.15. No Liability of the Issuing Banks. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents.
          SECTION 9.16. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide such information and
take such actions as are reasonably requested by the Agent or any Lenders in
order to assist the Agent and the Lenders in maintaining compliance with the
Patriot Act.
          SECTION 9.17. Power of Attorney. Each Subsidiary of the Borrower may
from time to time authorize and appoint the Borrower as its attorney-in-fact to
execute and deliver (a) any amendment, waiver or consent in accordance with
Section 9.01 on behalf of and in the name of such Subsidiary and (b) any notice
or other communication hereunder, on behalf of and in the name of such
Subsidiary. Such authorization shall become effective as of the date on which
such Subsidiary delivers to the Agent a power of attorney enforceable under
applicable law and any additional information to the Agent as necessary to make
such power of attorney the legal, valid and binding obligation of such
Subsidiary.
          SECTION 9.18. No Fiduciary Duty. Each of the Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrower. The Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between the Lenders and the Borrower, its
stockholders or its Affiliates. The Borrower

64



--------------------------------------------------------------------------------



 



acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, (ii) in connection therewith and with
the process leading to such transaction each of the Lenders is acting solely as
a principal and not the agent or fiduciary of the Borrower, its management,
stockholders, creditors or any other Person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower with respect to
the transactions contemplated hereby or the process leading hereto (irrespective
of whether any Lender or any of its Affiliates has advised or is currently
advising the Borrower on other matters) or any other obligation to the Borrower
except the obligations expressly set forth in the Loan Documents and (iv) the
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate. The Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto

65



--------------------------------------------------------------------------------



 



          SECTION 9.19. Waiver of Jury Trial. Each of the Borrower, the
Guarantors, the Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            HILLENBRAND INDUSTRIES, INC., as Borrower
      By           Title:             

            HILL-ROM, INC., as Guarantor
      By           Title:             

            CITIBANK, N.A., as Agent
      By           Title:             

Initial Lenders

            CITIBANK, N.A.
      By           Title:             

            BANK OF AMERICA, N.A.
      By           Title:             

            JPMORGAN CHASE BANK, N.A.
      By           Title:           

66



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
      By           Title:             

            FIFTH THIRD BANK
      By           Title:             

            KEYBANK NATIONAL ASSOCIATION
      By           Title:             

            PNC BANK, NATIONAL ASSOCIATION
      By           Title:             

            NATIONAL CITY BANK
      By           Title:             

            RBS CITIZENS, N.A.
      By           Title:             

            THE NORTHERN TRUST COMPANY
      By           Title:           

67



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION
      By           Title:             

            WILLIAM STREET LLC
      By           Title:           

68



--------------------------------------------------------------------------------



 



         

SCHEDULE I
HILLENBRAND INDUSTRIES, INC.
FIVE YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

                          Name of Initial   Revolving Credit   Letter of Credit
      Eurodollar Lending Lender   Commitment   Commitment   Domestic Lending
Office   Office
Bank of America, N.A.
  $ 62,500,000     $ 15,000,000     101 N. Tryon Street, 4th Floor Charlotte, NC
28255 Attn: Manpreet Kaur T: 415-436-4777 ext. 8544 F: 214-290-9446   101 N.
Tryon Street, 4th Floor Charlotte, NC 28255 Attn: Manpreet Kaur T: 415-436-4777
ext. 8544 F: 214-290-9446
 
                       
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 50,000,000             1251 Avenue of the Americas New York, NY 10020 Attn:
Mr. Rolando Uy T: 201-413-8570 F: 201-521-2304/2305   1251 Avenue of the
Americas New York, NY 10020 Attn: Mr. Rolando Uy T: 201-413-8570 F:
201-521-2304/2305
 
                       
Citibank, N.A.
  $ 62,500,000     $ 15,000,000     2 Penn’s Way Suite 110 New Castle, DE 19720
Attn: Michael Gordon T: 302-894-6047 F: 212-994-0847   2 Penn’s Way Suite 110
New Castle, DE 19720 Attn: Michael Gordon T: 302-894-6047 F: 212-994-0847
 
                       
Fifth Third Bank
  $ 50,000,000             38 Fountain Square Plaza
Cincinnati, OH 45263
Attn: Joyce Elam
T: 513-358-7336
F: 513-358-3479   38 Fountain Square
Plaza
Cincinnati, OH 45263
Attn: Joyce Elam
T: 513-358-7336
F: 513-358-3479
 
                       
JPMorgan Chase Bank, N.A.
  $ 50,000,000     $ 10,000,000     21 South Clark St. Chicago, IL 60603 Attn:
Cecily A. Roland T: 312-732-2016 F: 312-385-7098   21 South Clark St. Chicago,
IL 60603 Attn: Cecily A. Roland T: 312-732-2016 F: 312-385-7098
 
                       
KeyBank National
Association
  $ 50,000,000             127 Public Square
Cleveland, OH 44114
Attn: Kathy Gosnell
T: 216-689-4790
F: 216-370-5996   127 Public Square
Cleveland, OH 44114
Attn: Kathy Gosnell
T: 216-689-4790
F: 216-370-5996
 
                       
National City Bank
  $ 25,000,000             6750 Miller Rd
Brecksville OH 4414
Attn: Milan Vrzic
T: 440-546-7365
F: 440-546-7342   6750 Miller Rd
Brecksville OH 4414
Attn: Milan Vrzic
T: 440-546-7365
F: 440-546-7342
 
                       
The Northern Trust
  $ 25,000,000             50 S. LaSalle Street Chicago, IL 60675   50 S.
LaSalle Street Chicago, IL 60675

 



--------------------------------------------------------------------------------



 



                          Name of Initial   Revolving Credit   Letter of Credit
      Eurodollar Lending Lender   Commitment   Commitment   Domestic Lending
Office   Office
Company
                  Attn: Ms. Sharon Jackson T: 312-630-1609 F: 312-630-1566  
Attn: Ms. Sharon Jackson T: 312-630-1609 F: 312-630-1566
 
                       
PNC Bank, National
Association
  $ 50,000,000     $ 10,000,000     201 East Fifth Street
Cincinnati, OH 45202
Attn: Marc Accamando
T: 412-768-6214
F: 412-768-4586   201 East Fifth Street
Cincinnati, OH 45202
Attn: Marc Accamando
T: 412-768-6214
F: 412-768-4586
 
                       
RBS Citizens, N.A.
  $ 25,000,000             27777 Franklin Road
MH 1970
Southfield, MI 48034
Attn: Peggy Secatore
T: 781-655-4404
F: 781-655-4050   27777 Franklin Road
MH 1970
Southfield, MI 48034
Attn: Peggy Secatore
T: 781-655-4404
F: 781-655-4050
 
                       
U.S. Bank National Association
  $ 25,000,000             One U.S. Bank Plaza SL-MO-T12M St. Louis, MO 63101
Attn: Barbara Campbell T: 920-237-7370 F: 920-237-7993   One U.S. Bank Plaza
SL-MO-T12M St. Louis, MO 63101 Attn: Barbara Campbell T: 920-237-7370 F:
920-237-7993
 
                       
William Street LLC
  $ 25,000,000             1 New York Plaza,
40th Floor
New York, NY 10004
Attn: Pedro Ramirez
T: 917-343-8319
F: 212-428-1243   1 New York Plaza,
40th Floor
New York, NY 10004
Attn: Pedro Ramirez
T: 917-343-8319
F: 212-428-1243
 
                       
Total:
  $ 500,000,000     $ 50,000,000          

2



--------------------------------------------------------------------------------



 



SCHEDULE II
GUARANTORS
Hill-Rom, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01(b)
EXISTING LETTERS OF CREDIT

                          Letter of Credit No.   Issuer   Beneficiary   Dollar
Amount   Issue Date   Expiration Date
3052431
  Bank of America, N.A.   The Travelers
Indemnity Company   $ 3,026,000.00     11/26/2002   12/01/2008
(includes an
automatic renewal
provision)
 
                       
3064397
  Bank of America, N.A.   St. Paul Fire and Marine Insurance Company   $
500,000.00     7/19/2004   7/15/2008 (includes
an automatic
renewal provision)
 
                       
3052430
  Bank of America, N.A.   United States Fidelity and Guaranty Company   $
10,275,000.00     11/26/2002   12/01/08 (includes
an automatic
renewal provision)

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(b)
DISCLOSED LITIGATION

1.   Funeral Consumers Alliance, Inc. vs. Service Corporation International, et
al. filed on May 2, 2005 in the United States District Court for the Northern
District of California (the “FCA Matter”), and purported copycat class action
lawsuits filed after the FCA Matter on behalf of consumers based on essentially
the same factual allegations alleged in the FCA Matter. The FCA Matter has been
transferred to the United States District Court for the Southern District of
Texas.

2.   Pioneer Valley Casket Co., Inc., et al. vs. Service Corporation
International, et al. filed July 8, 2005 in the United States District Court for
the Northern District of California. This matter has been transferred to the
United States District Court for the Southern District of Texas

3.   Civil Investigative Demands by the Attorney General of Maryland and certain
other state attorneys general with respect to purported anticompetitive
practices in the death care industry.

4.   Potential claims from class members who opted out of the court approved
agreement in connection with the Spartanburg Regional Healthcare Systems
purported antitrust class action lawsuit.

5.   Investigations of the Healthcare Research & Development Institute, LLC, a
health care trade organization of which Hill-Rom was a corporate member, by the
offices of the Connecticut and Illinois Attorneys General.

6.   Administrative Investigative Demand subpoena by the United States
Attorney’s Office for the Eastern District of Tennessee pursuant to a Health and
Human Services’ Office of Inspector General investigation. The investigation
focuses on “claims for payment for certain durable medical equipment, including
specialized support beds.”

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02(a)
EXISTING LIENS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02(c)
EXISTING INDEBTEDNESS

              As of 12/31/07     (in millions)
Unsecured 4.50% debentures due on June 15, 2009
  $ 250.9  
Unsecured 8.50% debentures due on December 1, 2011
  $ 50.9  
Unsecured 7.00% debentures due on February 15, 2024
  $ 19.9  
Unsecured 6.75% debentures due on December 15, 2027
  $ 29.8  
Trade finance credit lines totaling $16.0 million
  $ 10.8  
Outstanding, undrawn letters of credit under an uncommitted credit line of
$20.0 million
  $ 17.6  
Outstanding, undrawn letters of credit under an uncommitted credit line of
$4.0 million
  $ 2.4  

Contingent obligation to reassume deferred compensation obligations owed to
Designated Individuals (as defined in Schedule 2.03(e) of the Distribution
Agreement) assumed by Batesville Holdings, Inc. pursuant to the Spin
Transaction.
Purchase price adjustments that may be due to BHI and/or certain of its
subsidiaries for asset acquisitions in connection with consummation of the Spin
Transaction.

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

     
U.S.$                                        
  Dated:                                , 200___

          FOR VALUE RECEIVED, the undersigned, HILLENBRAND INDUSTRIES, INC., an
Indiana corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                                             (the “Lender”) for
the account of its Applicable Lending Office on the Termination Date applicable
to the Lender (each as defined in the Credit Agreement referred to below) the
principal sum of U.S.$[amount of the Lender’s Commitment in figures] or, if
less, the aggregate principal amount of the Advances made by the Lender to the
Borrower pursuant to the Credit Agreement dated as of March 28, 2008 among the
Borrower, the Lender and certain other lenders parties thereto, and Citibank,
N.A. as Agent for the Lender and such other lenders (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) outstanding on such Termination Date.
          The Borrower promises to pay interest on the unpaid principal amount
of each Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.
          Both principal and interest in respect of each Advance in Dollars are
payable in lawful money of the United States of America to the Agent at its
account maintained at 388 Greenwich Street, New York, New York 10013, in same
day funds. Each Advance owing to the Lender by the Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Promissory Note.
          This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

            HILLENBRAND INDUSTRIES, INC.
      By           Title:           

 



--------------------------------------------------------------------------------



 



         

ADVANCES AND PAYMENTS OF PRINCIPAL

                                                  Amount of                    
  Amount of     Principal Paid     Unpaid Principal     Notation   Date      
Advance     or Prepaid     Balance     Made By  

2



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF
BORROWING
Citibank, N.A., as Agent
   for the Lenders parties
   to the Credit Agreement
   referred to below
   Two Penns Way
   New Castle, Delaware 19720
[Date]
          Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
          The undersigned, Hillenbrand Industries, Inc., refers to the Credit
Agreement, dated as of March 28, 2008 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and Citibank,
N.A., as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is
                                        , 200___.
     (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
     (iii) The aggregate amount of the Proposed Borrowing is
$                                        .
     [(iv) The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is                      month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in subsection (e)(iii)
thereof and in subsection (f) thereof (other than clause (ii) thereof)) are
correct, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
except (x) to the extent that such representations and warranties specifically
refer to an earlier date, such representations and warranties shall be true and
correct as of such earlier date and (y) the representations and warranties
contained in subsections (i) and (ii) of Section 4.01(e) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(i) and (ii), respectively, of Section 5.01(a); and

 



--------------------------------------------------------------------------------



 



     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

            Very truly yours,


HILLENBRAND INDUSTRIES, INC.
      By           Title:           

2



--------------------------------------------------------------------------------



 



         

EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Credit Agreement dated as of March 28, 2008
(as amended or modified from time to time, the “Credit Agreement”) among
Hillenbrand Industries, Inc., an Indiana corporation (the “Company”), the
Lenders (as defined in the Credit Agreement) and Citibank, N.A., as agent for
the Lenders (the “Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.
          The “Assignor” and the “Assignee” referred to on Schedule I hereto
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the [Credit Agreement as of the date
hereof] [the Letter of Credit Facility] equal to the percentage interest
specified on Schedule 1 hereto of [all outstanding rights and obligations under
the Credit Agreement together with participations in Letters of Credit held by
the Assignor on the date hereof] [such Assignor’s Unissued Letter of Credit
Commitment]. After giving effect to such sale and assignment, the Assignee’s
[Revolving Credit Commitment and the amount of the Advances owing to the
Assignee] [Letter of Credit Commitment] will be as set forth on Schedule 1
hereto.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or any other Loan Party or
the performance or observance by the Borrower or any other Loan Party of any of
its obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto; and (iv) attaches the Note[, if any,] held by the
Assignor [and requests that the Agent exchange such Note for a new Note payable
to the order of [the Assignee in an amount equal to the Revolving Credit
Commitment assumed by the Assignee pursuant hereto or new Notes payable to the
order of the Assignee in an amount equal to the Revolving Credit Commitment
assumed by the Assignee pursuant hereto and] the Assignor in an amount equal to
the Revolving Credit Commitment retained by the Assignor under the Credit
Agreement[, respectively,] as specified on Schedule 1 hereto].
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.14 of the Credit
Agreement.

 



--------------------------------------------------------------------------------



 



          4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.
          5. Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
          6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

2



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

         
Percentage interest assigned:
                         %
[Assignee’s Revolving Credit Commitment:
  $                       
Aggregate outstanding principal amount of Advances assigned:
  $                       
Principal amount of Note payable to Assignee:
  $                       
Principal amount of Note payable to Assignor:
  $                     ]  
[Assignee’s Letter of Credit Commitment:
  $                     ]  

Effective Date*:                                         , 200___

            [NAME OF ASSIGNOR], as Assignor
      By           Title:        Dated:                     , 200___     

            [NAME OF ASSIGNEE], as Assignee
      By           Title:        Dated:                     , 200___     

            Domestic Lending Office:
              [Address]
   

            Eurodollar Lending Office:
              [Address]
                       

 

*   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

3



--------------------------------------------------------------------------------



 



          Accepted [and Approved]** this
                     day of                                         , 200___

CITIBANK, N.A., as Agent
      By               Title:     

          [Approved this                      day
of                                         , 200___

HILLENBRAND INDUSTRIES, INC.
      By       ]*         Title:     

          [Approved this                      day
of                                         , 200___

[ISSUING BANK]
      By       ]***       Title:     

 

**   Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of “Eligible Assignee”.   *   Required if the
Assignee is an Eligible Assignee solely by reason of clause (iii) of the
definition of “Eligible Assignee”.   ***   Required unless the Assignee is an
Affiliate of the Assignor.

4



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF
COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,

    To: Citibank, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of March 28,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Hillenbrand Industries, Inc., an Indiana
corporation (the “Borrower”), the Lenders from time to time party thereto,
Citibank, N.A., as Agent, and certain other Persons party thereto.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                      of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the Agent on the
behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 5.01(a)(i) of the Agreement for the fiscal year
of the Borrower ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 5.01(a)(ii) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
[select one:]
     2. [To the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
—or—
     [The following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     3. The representations and warranties of the Borrower contained in
Section 4.01 of the Agreement are true and correct on and as of the date hereof,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Compliance Certificate,
(ii) the representations and warranties contained in subsections (i) and (ii) of
Section 4.01(e) shall be deemed to refer to the most recent financial statements
furnished pursuant to subsections (i) and (ii), respectively, of Section 5.01(a)
D-1
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered and (iii) the representations and warranties
contained in subsection 4.01(e)(iii) and in subsection 4.01(f)(i) shall be true
and correct only as of the date of the Effective Date, each Increase Date and
each Extension Date.
     4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and correct in all material respects on and as of the
date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,                     .

            HILLENBRAND INDUSTRIES, INC.
      By           Name:           Title:        

D-2
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                         (“Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

              I.   Consolidated Indebtedness.    
 
           
 
  A.   For the Borrower and its Subsidiaries, calculated on a consolidated
basis, all Indebtedness at Statement Date calculated before giving consideration
to the second paragraph of Section 5.03(a).   $                    
 
           
 
  B.   For the Borrower and its Subsidiaries calculated on a consolidated basis,
25% of the principal amount of any mandatorily convertible unsecured bonds,
debentures, preferred stock or similar instruments in a principal amount not to
exceed $500,000,000 in the aggregate during the term of the Agreement which are
payable in no more than three years (whether by redemption, call option or
otherwise) solely in common stock or other common equity interests of the
Borrower or its Subsidiaries (the “Convertibles”)   $                    
 
           
 
  C.   Actual Consolidated Indebtedness at Statement Date (Lines 1A. + 1.B.):  
$                    
 
            II.   Consolidated EBITDA.    
 
           
 
  A.   Net income (or loss)   $                    
 
           
 
  B.   Interest expense.   $                    
 
           
 
  C.   Income tax expense   $                    
 
           
 
  D.   Depreciation expense   $                    
 
           
 
  E.   Amortization expense   $                    
 
           
 
  F.   Actual Consolidated EBITDA for the period of four fiscal quarters ended
at Statement Date (Lines II.A. + II.B. + II.C. + II.D. + II.E):  
$                    
 
            III.   Actual Consolidated Indebtedness to Consolidated EBITDA Ratio
at Statement Date (Line I.C. ¸ Line II.F.):                       to1
 
                Maximum permitted by Section 5.03(a):   3.50 to 1
 
            IV.   Consolidated interest payable on, and amortization of debt
discount in respect of, all Indebtedness during the period of    

 



--------------------------------------------------------------------------------



 



             
 
  four fiscal quarters ended at Statement Date   $                    
 
            V.   Actual Consolidated EBITDA to Consolidated Interest Ratio at
Statement Date (Line II.F. ¸ Line IV):                       to1
 
                Maximum permitted by Section 5.03(b):   3.50 to 1

D-2
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT E — FORM OF
OPINION OF COUNSEL
FOR THE BORROWER
March 28, 2008
To each of the Lenders and the
Agents party to the Credit Agreement
described herein
Ladies and Gentlemen:
     We have acted as counsel to Hillenbrand Industries, Inc., an Indiana
corporation (the “Borrower”) and Hill-Rom, Inc., an Indiana corporation (the
“Guarantor”) in connection with the Credit Agreement dated as of March 28, 2008
(the “Credit Agreement”) among the Borrower, the financial institutions party
thereto as lenders (the “Lenders”), and Citibank, N.A., as administrative agent
for such Lenders (in such capacity, the “Administrative Agent”). The
Administrative Agent and the syndication agent referred to in the Credit
Agreement are herein collectively referred to as the “Agents” and the Borrower
and the Guarantor are each individually referred to as an “Opinion Party” and
collectively as the “Opinion Parties”). This opinion letter is delivered to you
pursuant to Section 3.01(h)(iv) of the Credit Agreement.
     In connection with this opinion, we have examined originals or counterparts
of the following documents (collectively, the “Opinion Documents”):

  (i)   a counterpart of the Credit Agreement executed by each Opinion Party,
and     (ii)   the Notes executed by the Borrower on the date hereof.

     We have also examined originals or counterparts of such records and
documents as we have deemed necessary and relevant for purposes of this opinion.
In addition, we have examined the originals, or copies certified to our
satisfaction, of such other corporate records of the Opinion Parties,
certificates of public officials and of an officer of the Borrower (including
the certificate dated the date hereof and attached hereto as Exhibit A), and
agreements, instruments and other documents, as we have deemed necessary as a
basis for the opinions expressed below. In addition, we have relied on the
opinion letter with respect to the Opinion Parties issued by Patrick DeMaynadier
on even date herewith and certificates or comparable documents of an officer of
the Borrower as to certain matters of fact relating to this opinion. We have
also made such investigations of law as we have deemed necessary and relevant as
a basis for this opinion.
     In making our examinations, we have assumed: (i) the genuineness of all
signatures on all documents furnished to us (including, without limitation,
those of each Opinion Party); (ii) the

 



--------------------------------------------------------------------------------



 



authenticity of all documents and records submitted to us as originals;
(iii) the conformity to original documents of documents and records submitted to
us as copies; (iv) the truthfulness of all statements of fact made in documents
and records submitted to us; and (v) the accuracy of all written statements made
to us as to issues of fact.
     Capitalized terms used herein and not otherwise defined herein have the
meanings assigned to such terms in the Credit Agreement. For purposes of this
opinion letter:
     “Applicable Law” means those laws, rules and regulations of the State of
New York and the United States of America which in our experience are normally
applicable to the transactions of the type provided for in the Opinion
Documents, except that the term “Applicable Law” does not include, and we
express no opinion with regard to (i) any law, rule or regulation relating to
(A) any federal or state securities, commodities, insurance, or investment
company laws and regulations; (B) any federal or state labor, pension, or other
employee benefit laws and regulations; (C) any federal or state antitrust, trade
or unfair competition laws and regulations; (D) any federal or state laws and
regulations relating to the environment, safety, health, or other similar
matters; (E) any laws, rules, and regulations of any county, municipality,
subdivision or similar local authority of any jurisdiction or any agency or
instrumentality thereof; (F) any federal or state tax laws or regulations; or
(G) any federal or state laws or regulations relating to copyrights, patents,
trademarks, or other intellectual property.
     “Government Approvals” means any order, consent, approval, license, permit,
authorization of, or filing, recording, registration or qualification with, or
exemption by, or notice to any governmental body or authority of the State of
New York or of the United States of America, pursuant to any Applicable Law.
     Based upon the foregoing and subject to the limitations, qualifications and
assumptions set forth in this opinion, and having due regard for such legal
considerations as we deem relevant in respect of Applicable Law, we are of the
opinion that:
     1. No Governmental Approval is necessary or required in connection with the
execution, delivery or performance by, or enforcement against (i) each Opinion
Party of the Credit Agreement and (ii) the Borrower of the Notes.
     2. (a) The Credit Agreement is, and after giving effect to the initial
Borrowing, the Notes will be, legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.
          (b) The obligations of the Guarantor set forth in the Credit Agreement
are legal, valid and binding obligations of the Guarantor, enforceable against
the Guarantor in accordance with its terms.
     3. The execution, delivery and performance by each Opinion Party of the
Credit Agreement and of the Notes by the Borrower, and the consummation of the
transactions contemplated by the Opinion Documents, does not and will not
violate any Applicable Law.

 



--------------------------------------------------------------------------------



 



     The foregoing opinions are, with your concurrence, predicated on and
qualified in their entirety by the following:
     (a) The foregoing opinions are based on and are limited to Applicable Law.
We render no opinion with respect to the law of any other jurisdiction, and we
have assumed the validity, binding effect and enforceability of the Opinion
Documents under the law of each such other jurisdiction relevant thereto.
     (b) Our opinions are (i) subject to the effect of applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, preference,
liquidation, conservatorship or other similar law affecting creditor’s rights
generally, and such duties and standards as are or may be imposed on creditors
(including, without limitation, good faith, materiality, reasonableness and fair
dealing) under any applicable law or judicial decision, and (ii) subject to
general principles of equity and public policy, and we express no opinion as to
the availability of specific performance, injunctive relief or any other
equitable remedy.
     (c) We express no opinion as to the legality, validity, binding effect or
enforceability of any provision in the Opinion Documents (i) purporting to
restrict access to courts or to legal or equitable remedies; (ii) purporting to
establish evidentiary standards; (iii) purporting to grant a right of set-off of
moneys, securities and other properties of any Person other than the Person
granting such right; (iv) providing for rights of contribution; (v) purporting
to irrevocably appoint any Person as attorney-in-fact; (vi) purporting to
indemnify, defend or hold harmless any Person (A) in conflict with principles of
public policy, or (B) to the extent precluded by federal or state securities
laws, (vii) purporting to indemnify or exculpate any Person from the
consequences of its own negligence or strict liability or for illegality or
violation of laws; (viii) purporting to affect any right to trial by jury, venue
or jurisdiction; or (ix) pertaining to subrogation rights, delay or omission of
enforcement of rights or remedies, severability or marshaling of assets.
     (d) We express no opinion as to any provision of the Opinion Documents
insofar as it provides that any Person purchasing a participation from a Lender
pursuant thereto may exercise set-off or similar rights with respect to such
participation.
     (e) We have assumed, as to each Person (other than the Opinion Parties)
shown as being a party to any of the Loan Documents, (i) that such Person is
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized, (ii) that such Loan Documents have been
duly authorized, executed and delivered by such Person, (iii) that such Person
has the requisite power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party and will perform
such obligations in compliance with all laws and regulations applicable to it,
(iv) that there are no suits, actions or proceedings pending against such Person
or judicial or administrative orders, judgments, or decrees binding on such
Person that affect the legality, validity, binding effect or enforceability of
the Loan Documents to which it is a party, (v) that no consent, license,
approval or authorization of, or filing or registration with, any governmental
authority is required for the valid execution, delivery and performance of the
Loan Documents to which such Person is a party, and (vi) that the execution,
delivery and performance of such Loan Documents by such Person does not violate
(1) any provision of any law or regulation, (2) any order, judgment, writ,

 



--------------------------------------------------------------------------------



 



injunction, award or decree of any court, arbitrator, or governmental authority,
(3) the charter of bylaws of such Person, or (4) any indenture, lease or other
agreement to which such Person is a party or by which such Person or any of its
assets is bound. Furthermore, we have assumed as to each Person party to the
Loan Documents (other than the Opinion Parties) that such Loan Documents
constitute the legal, valid and binding obligation of such Person enforceable
against such Person in accordance with their terms, subject to the type of
qualifications regarding enforceability as are set forth in this opinion. We
have also assumed that each Lender will make each extension of credit under the
Loan Documents for its own account in the ordinary course of its commercial
lending business and not with a view to, or for sale in connection with, any
distribution of its Note or extensions of credit and that no Lender is
participating in any such distribution other than assignments and participations
made in accordance with the terms of the Loan Documents and not in violation of
any securities laws.
     (f) We express no opinion as to the effect on the opinions herein stated of
(i) the compliance or non-compliance of any party (other than the Opinion
Parties to the extent expressly set forth in our opinions above) to the Loan
Documents with any state, federal or other laws or regulations applicable to it,
and (ii) the legal or regulatory status or the nature of the business of any
such party (other than the Opinion Parties to the extent expressly set forth in
our opinions above).
     (g) We express no opinion as to the effect of the law of any jurisdiction
other than the State of New York wherein any Lender or Agent may be located or
wherein enforcement of the Loan Documents may be sought which limits the
interest, fees or other charges legally chargeable or collectible.
     (h) We have assumed that the factual matters included in the
representations and warranties made by the Opinion Parties in the Opinion
Documents are true and accurate as of the date hereof.
     (i) Requirements in the Opinion Documents specifying that provisions
thereof may only be waived in writing may not be legal, valid, binding and
enforceable to the extent that an oral agreement or an implied agreement by
trade practice or course of conduct has been created modifying any provision of
such documents.
     (j) We express no opinion as to any provision in the Opinion Documents
(i) with respect to consent to jurisdiction, (ii) with respect to a waiver of
inconvenient forum with respect to proceedings in any court, (iii) purporting to
waive rights to notice, or (iv) providing that remedies are cumulative or that
decisions by a party are conclusive.
     (k) This opinion is given only as of the date hereof, and we have no
obligation to report to you or any other Person any fact or circumstance that
may hereafter come to our attention or any change in law.
     This opinion (i) is delivered in connection with the Opinion Documents only
to counsel for the Administrative Agent, you and your assignees permitted under
the Credit Agreement, solely in your capacities identified as addressees of this
opinion, and only in connection with the transactions described above, (ii) does
not extend to counsel for the Administrative Agent, you or

 



--------------------------------------------------------------------------------



 



your assignees when acting in any other capacity or to any other Person without
our prior express written consent, and (iii) may not be quoted, circulated, or
published, in whole or in part, or furnished to any other Person (other than to
independent auditors and attorneys, participants or transferees, regulators or
government agencies, or pursuant to a court order, subpoena or other legal
process) without our prior express written consent. This opinion is strictly
limited to the matters stated herein, and no other or more extensive opinion is
intended, implied or to be inferred beyond the matters expressly stated herein.

            Very truly yours,
            Bracewell & Giuliani LLP         

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Certificate from the Borrower’s Vice President and Treasurer
(See Attached)

 



--------------------------------------------------------------------------------



 



OFFICERS’ CERTIFICATE
     This certificate is delivered in connection with the opinion of Bracewell &
Giuliani LLP dated as of March 28, 2008 and issued in connection with the Credit
Agreement (the “Credit Agreement”) dated as of the same date between Hillenbrand
Industries, Inc., an Indiana corporation (the “Borrower”), the financial
institutions party thereto as lenders (the “Lenders”), and Citibank, N.A., as
administrative agent for such Lenders. Capitalized terms used in this
Certificate and not otherwise defined herein have the meanings assigned to such
terms in the Credit Agreement.
     The undersigned hereby certifies, solely in his capacity as an officer of
the Borrower, and not in his personal capacity, that he is the duly elected and
acting Vice President and Treasurer of the Borrower and that there are no
indentures, loan or credit agreements, leases, guarantees, mortgages, security
agreements, bonds, notes, orders, writs, judgments, awards, injunctions, decrees
or any other agreements or instruments that affect or purport to affect the
Borrower’s right to borrow money or the Borrower’s obligations under the Credit
Agreement or the Notes.
Dated as of March 28, 2008.

            Hillenbrand Industries, Inc.
      By:           Mark R. Lanning        Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



         

[On Company Letterhead]
March 28, 2008
To each of the Lenders and the
Agents party to the Credit Agreement
described herein

  Re:    The Credit Agreement dated as of March 28, 2008 (the “Credit
Agreement”) among Hillenbrand Industries, Inc., an Indiana corporation (the
“Company”), each lender from time to time party thereto, Citibank, N.A., as
Administrative Agent, and certain other Persons party thereto.

Ladies and Gentlemen:
     I am Senior Vice President, General Counsel and Secretary of the Company
and have represented the Company and Hill-Rom, Inc. (the “Guarantor”) in
connection with the Credit Agreement. Capitalized terms used herein and defined
in the Credit Agreement but not defined herein are used herein as therein
defined. The Administrative Agent and the syndication agent referred to in the
Credit Agreement are herein collectively referred to as the “Agents” and the
Company and the Guarantor are each individually referred to as an “Opinion
Party” and collectively as the “Opinion Parties”).
     In connection with the rendering of this opinion, I have reviewed (i) the
Credit Agreement executed by the Opinion Parties and the Notes executed by the
Company on the date hereof (collectively, the “Opinion Documents”);
(ii) Organization Documents and resolutions of the Opinion Parties; and
(iii) such other matters of fact and law which I deemed necessary in order to
render this opinion.
     I have also discussed the matters addressed in this opinion with officers
of one or more Opinion Parties to the extent I deemed appropriate to enable me
to render this opinion.
     In connection with this opinion, I have assumed (i) the genuineness of all
signatures (other than the signatures of the Opinion Parties); (ii) the
authenticity of all documents submitted to me as originals; and (iii) the
conformity to original documents of all documents submitted to me as photostatic
or certified copies and the authenticity of the originals of such copies.
     Based upon the foregoing, and subject to the qualifications and exceptions
hereinafter set forth, I am of the opinion that:
     1. Each Opinion Party is a corporation duly organized and validly existing
under the laws of the jurisdiction of its organization.
     2. The execution, delivery and performance by each Opinion Party of the
Opinion Documents to which it is a party, and the consummation of the
transactions contemplated

 



--------------------------------------------------------------------------------



 



thereby, are within such Opinion Party’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene the
Organization Documents of such Opinion Party. The Opinion Documents have been
duly executed and delivered by an authorized officer of each Opinion Party that
is a party thereto.
     3. To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Company or any of its Subsidiaries before any
court, governmental agency or arbitrator that purport to affect the legality,
validity, binding effect or enforceability of any Opinion Document or the
consummation of the transactions contemplated thereby or, except as described in
Schedule 3.01(b) to the Credit Agreement, that are likely to have a materially
adverse effect upon the financial condition or operations of the Company or any
of its Subsidiaries.
     The opinions set forth above are expressly subject to the following
limitations and assumptions, in addition to those above:

  a)   In the foregoing opinions, the phrase “to my knowledge” refers to my
conscious awareness of information.     b)   I am licensed to practice law in
the State of Texas and do not hold myself out as an expert on the law of any
state other than the State of Texas. Consequently, the foregoing opinions are
limited in all respects to the federal laws of the United States of America, the
laws of the State of Texas and as to the Company’s power and authority to act,
the Business Corporation Law of the State of Indiana (without consideration of
judicial or administrative interpretations or announcements). I express no
opinion as to the laws of any other state or jurisdiction, or as to the other
laws of the State of Indiana, other than as set forth in the immediately
preceding sentence.     c)   I have, with respect to factual matters, to the
extent I have deemed appropriate, assumed that the statements, recitals,
representations and warranties contained in the Loan Documents are accurate and
complete.     d)   This opinion is rendered as of the date of this letter, and I
undertake no obligation, and hereby disclaim any obligation, to update or
supplement such opinions to reflect any fact or circumstance that may hereafter
come to my attention or any changes in law that may hereafter occur or become
effective.

     This opinion (i) is delivered in connection with the Opinion Documents only
to counsel for the Administrative Agent, you and your assignees permitted under
the Credit Agreement, solely in your capacities identified as addressees of this
opinion, and only in connection with the transactions described above, (ii) does
not extend to counsel for the Administrative Agent, you or your assignees when
acting in any other capacity or to any other Person without my prior express
written consent, and (iii) may not be quoted, circulated, or published, in whole
or in part, or furnished to any other Person (other than to independent auditors
and attorneys, participants or transferees, regulators or government agencies,
or pursuant to a court order, subpoena or other legal process) without my prior
express written consent. This opinion is strictly limited to the

 



--------------------------------------------------------------------------------



 



matters stated herein, and no other or more extensive opinion is intended,
implied or to be inferred beyond the matters expressly stated herein.

            Yours truly,
            Patrick D. de Maynadier      Senior Vice President, General Counsel
and
Secretary of Hillenbrand Industries, Inc.   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F — FORM OF
GUARANTY SUPPLEMENT

                     ____, 20____
Citibank, N.A., as Agent
   for the Lenders parties
   to the Credit Agreement
   referred to below
   Two Penns Way
   New Castle, Delaware 19720
          Attention: Bank Loan Syndications Department
Credit Agreement dated as of March 28, 2008 among
Hillenbrand Industries, Inc., an Indiana corporation (the “Borrower”), the
Lenders
party to the Credit Agreement, and Citibank, N.A., as Agent
Ladies and Gentlemen:
          Reference is made to the above-captioned Credit Agreement and to the
Guaranty referred to therein. The capitalized terms defined in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.
          Section 1. Guaranty; Limitation of Liability. (a) The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all obligations of the
Borrower now or hereafter existing under or in respect of the Loan Documents
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premium, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Agent or any Lender in enforcing any rights
under this Guaranty Supplement, the Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, the undersigned’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by the Borrower to the Agent or any Lender under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving the Borrower.
          (b) The undersigned, and by its acceptance of this Guaranty
Supplement, the Agent and each Lender, hereby confirms that it is the intention
of all such Persons that this Guaranty Supplement, the Guaranty and the
obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Guaranty and the obligations of the undersigned hereunder and
thereunder. To effectuate the foregoing intention, the Agent, the Lenders and
the

 



--------------------------------------------------------------------------------



 



undersigned hereby irrevocably agree that the obligations of the undersigned
under this Guaranty Supplement and the Guaranty at any time shall be limited to
the maximum amount as will result in the obligations of the undersigned under
this Guaranty Supplement and the Guaranty not constituting a fraudulent transfer
or conveyance.
          (c) The undersigned hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to the Agent or any Lender
under this Guaranty Supplement, the Guaranty or any other guaranty, the
undersigned will contribute, to the maximum extent permitted by applicable law,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Agent and the Lenders under or in respect of
the Loan Documents.
          Section 2. Obligations Under the Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Guaranty to an “Additional Guarantor”
or a “Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.
          Section 3. Representations and Warranties. The undersigned hereby
makes each representation and warranty set forth in Article IV of the Credit
Agreement to the same extent as each other Guarantor.
          Section 4. Delivery by Telecopier. Delivery of an executed counterpart
of a signature page to this Guaranty Supplement by telecopier or other
electronic communication shall be effective as delivery of an original executed
counterpart of this Guaranty Supplement.
          Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a) This Guaranty Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          (b) The undersigned hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or any federal court of the United States of America sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty or any of
the other Loan Documents to which it is or is to be a party, or for recognition
or enforcement of any judgment, and the undersigned hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Supplement or the Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty Supplement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.
          (c) The undersigned irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty or any of
the other Loan Documents to which it is or is to be a party in any New York
State or federal court. The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.

 



--------------------------------------------------------------------------------



 



          (d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF THE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

            Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]
      By           Title:           

 



--------------------------------------------------------------------------------



 



         

EXECUTION COPY
U.S. $500,000,000
CREDIT AGREEMENT
Dated as of March 28, 2008
Among
HILLENBRAND INDUSTRIES, INC.
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
CITIBANK, N.A.
as Administrative Agent
and
BANK OF AMERICA, N.A.
as Syndication Agent
and
CITIGROUP GLOBAL MARKETS INC.
and
BANC OF AMERICA SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    16  
SECTION 1.03. Accounting Terms
    16  
 
       
ARTICLE II
       
SECTION 2.01. The Advances and Letters of Credit
    16  
SECTION 2.02. Making the Advances
    17  
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    18  
SECTION 2.04. Fees
    19  
SECTION 2.05. Termination or Reduction of the Commitments
    20  
SECTION 2.06. Repayment of Advances and Letter of Credit Drawings
    20  
SECTION 2.07. Interest on Advances
    21  
SECTION 2.08. Interest Rate Determination
    22  
SECTION 2.09. Optional Conversion of Advances
    23  
SECTION 2.10. Prepayments of Advances
    23  
SECTION 2.11. Increased Costs
    23  
SECTION 2.12. Illegality
    24  
SECTION 2.13. Payments and Computations
    25  
SECTION 2.14. Taxes
    26  
SECTION 2.15. Sharing of Payments, Etc.
    27  
SECTION 2.16. Evidence of Debt
    28  
SECTION 2.17. Use of Proceeds
    28  
SECTION 2.18. Increase in the Aggregate Commitments
    28  

 



--------------------------------------------------------------------------------



 



         
SECTION 2.19. Extension of Termination Date
    30  
 
       
ARTICLE III
       
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    32  
SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance, Commitment
Increase and Extension Date
    33  
SECTION 3.03. Determinations Under Section 3.01
    34  
 
       
ARTICLE IV
       
SECTION 4.01. Representations and Warranties of the Company
    34  
 
       
ARTICLE V
       
SECTION 5.01. Affirmative Covenants
    37  
SECTION 5.02. Negative Covenants
    41  
SECTION 5.03. Financial Covenants
    46  
 
       
ARTICLE VI
       
SECTION 6.01. Events of Default
    46  
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    48  
 
       
ARTICLE VII
       
SECTION 7.01. Unconditional Guaranty; Limitation of Liability
    48  
SECTION 7.02. Guaranty Absolute
    49  
SECTION 7.03. Waivers and Acknowledgments
    50  
SECTION 7.04. Subrogation
    51  
SECTION 7.05. Guaranty Supplements
    52  
SECTION 7.06. Subordination
    52  
SECTION 7.07. Continuing Guaranty; Assignments
    53  
 
       
ARTICLE VIII
       

ii



--------------------------------------------------------------------------------



 



         
SECTION 8.01. Authorization and Authority
    53  
SECTION 8.02. Agent Individually
    53  
SECTION 8.03. Duties of Agent; Exculpatory Provisions
    54  
SECTION 8.04. Reliance by Agent
    55  
SECTION 8.05. Delegation of Duties
    55  
SECTION 8.06. Resignation of Agent
    55  
SECTION 8.07. Non-Reliance on Agent and Other Lenders
    56  
SECTION 8.08. No Other Duties, etc.
    57  
 
       
ARTICLE IX
       
SECTION 9.01. Amendments, Etc.
    57  
SECTION 9.02. Notices, Etc.
    57  
SECTION 9.03. No Waiver; Remedies
    58  
SECTION 9.04. Costs and Expenses
    58  
SECTION 9.05. Right of Set-off
    60  
SECTION 9.06. Binding Effect
    60  
SECTION 9.07. Assignments and Participations
    60  
SECTION 9.08. Confidentiality
    62  
SECTION 9.10. Governing Law
    63  
SECTION 9.11. Execution in Counterparts
    63  
SECTION 9.13. Jurisdiction, Etc.
    63  
SECTION 9.15. No Liability of the Issuing Banks
    64  
SECTION 9.16. Patriot Act Notice
    64  
SECTION 9.17. Power of Attorney
    64  
SECTION 9.18. No Fiduciary
    64  

iii



--------------------------------------------------------------------------------



 



         
SECTION 9.19. Waiver of Jury Trial
    66  

Schedules

Schedule I — List of Applicable Lending Offices
Schedule II — Guarantors
Schedule 2.01(b) — Existing Letters of Credit
Schedule 3.01(b) — Disclosed Litigation
Schedule 5.02(a) — Existing Liens
Schedule 5.02(c) — Existing Indebtedness
Schedule 9.02 — Borrower’s Address
Exhibits

         
Exhibit A
  —   Form of Note
Exhibit B
  —   Form of Notice of Borrowing
Exhibit C
  —   Form of Assignment and Acceptance
Exhibit D
  —   Form of Compliance Certificate
Exhibit E
  —   Form of Opinion of Counsel for the Borrower
Exhibit F
  —   Form of Guaranty Supplement

iv